     Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 1 of 71 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 MATTHEW KREUSER, derivatively on behalf of Case No.:
 GOHEALTH, INC.,

        Plaintiff,                                    VERIFIED SHAREHOLDER
                                                      DERIVATIVE COMPLAINT FOR:
        vs.
                                      (1) BREACH OF FIDUCIARY DUTY
 CLINTON P. JONES, TRAVIS J.          (2) UNJUST ENRICHMENT;
 MATTHIESEN, BRANDON M. CRUZ, JOSEPH (3) WASTE OF CORPORATE
                                      ASSETS; AND
 G. FLANAGAN, HELENE D. GAYLE, JEREMY (4) CONTRIBUTION UNDER
 W. GELBER, ANITA V. PRAMODA, MIRIAM  SECTION 11(f) OF THE SECURITIES
 A. TAWIL, and ALEXANDER E. TIMM,     ACT OF 1933 AND 21D OF THE
                                      SECURITIES EXCHANGE ACT OF
       Defendants,                    1934.

                                                      JURY TRIAL DEMANDED
        and

 GOHEALTH, INC.,

        Nominal Defendant.




                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Matthew Kreuser (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively

and on behalf of Nominal Defendant GoHealth, Inc. (“GoHealth” or the “Company”), files this

Verified Shareholder Derivative Complaint against individual defendants Clinton P. Jones

(“Jones”), Travis J. Matthiesen (“Matthiesen”), Brandon M. Cruz (“Cruz”), Joseph G. Flanagan

(“Flanagan”), Helene D. Gayle (“Gayle”), Jeremy W. Gelber (“Gelber”), Anita V. Pramoda

(“Pramoda”), Miriam A. Tawil (“Tawil”), and Alexander E. Timm (“Timm”) (collectively, the

“Individual Defendants,” and together with GoHealth, the “Defendants”) for breaches of their




                                                1
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 2 of 71 PageID #:2




fiduciary duties as directors, officers, and/or controlling shareholders of GoHealth, unjust

enrichment, waste of corporate assets, and for contribution under Section 11(f) of the Securities

Act of 1933 (the “Securities Act”) and 21D of the Securities Exchange Act of 1934 (the “Exchange

Act”). As for Plaintiff’s complaint against the Defendants, Plaintiff alleges the following based

upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding GoHealth, legal

filings, news reports, securities analysts’ reports and advisories about the Company, and

information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by GoHealth’s directors, officers, and/or controlling shareholders from July 14, 2020 through the

present (the “Relevant Period”) based on misleading statements and omissions made in connection

with the Company’s July 2020 initial public offering of stock (the “IPO”), and subsequent failures

to correct them.

       2.      The Company was formed on March 27, 2020, and was the issuer of stock in the

IPO pursuant to the Offering Documents. Although it was formally organized only right before

the IPO, the Company has operated since 2001. The Company is a holding company and through

an intricate corporate structure, its operating business is taken on by Norvax, LLC (“Norvax”),

which is a wholly-owned subsidiary of Blizzard Midco, LLC, which, in turn, is a wholly-owned

subsidiary of GoHealth Holdings, which, in turn, is a wholly-owned subsidiary of GoHealth.



                                                  2
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 3 of 71 PageID #:3




       3.      In   September     2019,   private       equity   firm   Centerbridge   Partners,   L.P.

(“Centerbridge”) acquired 100% of the equity in Norvax and, together with the Company’s co-

founders, took control of GoHealth. To date, the Company is a controlled company, with

Centerbridge and the Company’s co-founders owning the majority of Company stock and

exercising control over its Board of Directors (“Board”).

       4.      The Company is a health insurance marketplace that utilizes a mixture of websites

and licensed agents to assist individuals in registering for health insurance with carriers. GoHealth

has the following four business segments: (a) Medicare-Internal; (b) Medicare-External; (c)

Individual and Family Plans (“IFP”) and Other-Internal; and (d) IFP and Other-External.

       5.      For years prior to the IPO, the Company had changed its concentration to

registering individuals for Medicare plans, specifically Medicare Advantage plans.1 This approach

allowed the Company to grow rapidly prior to the IPO even in a competitive market. In the

Offering Documents (defined below), the Company highlighted that its change to Medicare

permitted GoHealth to take advantage of “strong demographic trends,” since enrollment in

Medicare was projected to increase from about 61 million people in 2019 to about 77 million

people by 2028 and more and more individuals opting for Medicare Advantage plans.

       6.      The Offering Documents stated that the Company projected a “total addressable

market” of $28 billion for Medicare Advantage and Medicare Supplement products. The Offering

Documents also stated that the trends in the Medicare market were ready to “drive a larger market




1
  Medicare Advantage is a health insurance plan that offers Medicare benefits by way of a private-
sector health insurer. In a Medicare Advantage plan, a Medicare enrollee pays a monthly premium
to a private insurance company in exchange for coverage for inpatient hospital and outpatient
services. Generally, the plan also includes coverage for prescription drugs.



                                                    3
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 4 of 71 PageID #:4




in the coming years” and that combined with the Company’s “other product and plan offerings,”

they would produce an even bigger potential market.

       7.      In the Offering Documents, the Company depicted GoHealth as ready to disturb the

traditional face-to-face, agent-driven insurance sales market, and particularly in Medicare, by

utilizing the Company’s technological platform as a marketplace.

       8.      Using the Company’s platform to shop for insurance is free for consumers. The

Company generally generates revenue through collecting commission fees from the insurance

carriers upon a consumer enrolling in a carriers’ plan through the Company. Further, the Company

receives recurring commissions so long as the individual consumers keep their insurance plans

with the carrier. Thus, customer “persistency” (described as customers remaining enrolled in their

health insurance plans) was essential to combat “churn,” (referring to individuals who leave a

carrier’s plan to sign up for a plan with a competitor carrier).

       9.      The Offering Documents lauded the Company’s “strong” relationships with top-

tier carriers and long history of “industry-leading” growth. Specifically, the Offering Documents

cited to the Company’s 52% compound annual growth rate between 2003 and 2019. Moreover,

the Offering Documents touted the Company’s rapid growth in the years immediately prior to the

IPO and explained that the Company’s recent concertation on Medicare segments had played a

major part in GoHealth’s substantial growth—which, together account for the majority of its

revenues and profits.

       10.     Although GoHealth’s vital Medicare-Internal segment, was responsible for the

tremendous growth in the Company’s revenues, it was heavily concentrated on only two insurance

carriers: Humana Inc. (“Humana”) and Anthem, Inc. (“Anthem”). For instance, in 2019, Humana

and Anthem made up 40% and 20%, respectively, of GoHealth’s total revenues and in the period




                                                  4
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 5 of 71 PageID #:5




ended March 31, 2020, they made up approximately 74% of GoHealth’s total revenues, an increase

from 43% year-over-year.

       11.     The Offering Documents stated that it was best in class regarding its critically

important financial metric that divides the lifetime value of commissions that the Company

projected that it would receive per submission that was approved by the insurance company

(“LTV”) by the cost to convert a prospective customer into an actual one that signs up for an

insurance policy with a carrier (“CAC”). Thus, LTV/CAC measures the Company’s commissions

in comparison to its costs of acquiring customers. However, despite the import of the metric, the

complexity of the calculations (as well as the fact that the Company did not report several of the

metrics underlying the LTV/CAC) made it effectively impossible for investors to comprehend

precisely how it was calculated for one fiscal quarter compared with another or to calculate it

themselves.

       12.     Notwithstanding, the Company clearly makes use of real-time data analysis to

understand the Company’s financial performance of its day-to-day operations, and specifically

how those changes would affect the Company’s LTV/CAC. For example, as a selling point to

investors, GoHealth highlighted that the Company, in real time, collects data on all aspects of its

business.

       13.     On June 19, 2020, the Company filed a draft registration statement with the SEC

on Form S-1 (as amended, the “Registration Statement”). The Registration Statement was

amended by a filing on July 8, 2020, which stated the IPO would consist of 39.5 million shares at

an initial offering price of $19.00 per share. Then, on July 14, 2020, the Company increased the

size of the Offering. On July 14, 2020, the Company priced the IPO at $21.00 per share and filed

the final prospectus for the IPO on Form 424B4 (the “Prospectus” and, together with the




                                                5
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 6 of 71 PageID #:6




Registration Statement, the “Offering Documents”), which forms part of the Registration

Statement. There was substantial investor demand for the Company’s IPO due to the Company’s

staggering revenue growth and best-in-class LTV/CAC and by July 17, 2020, the Company

completed the IPO, selling 43.5 million shares at $21.00 per share, generating over $913,500,000

in gross proceeds.

       14.     The Offering Documents touted the Company’s revenue growth, industry leading

financial metrics, and strong relationships with carriers. However, despite the fact that certain of

the Individual Defendants have since admitted that, at the time of the IPO, the Company had

planned 2020 as an “investment year,” the Offering Documents mentioned nothing about an

“investment year.” Further, the Individual Defendants have since explained, although they have

failed to specifically correct the misleading statements and omissions in the Offering Documents,

that because GoHealth had maximized its growth under its existing model the Individual

Defendants had begun to change the Company’s business model at the time of the IPO to maintain

growth that investors had become accustomed to by, inter alia, adding new, large insurance

carriers who paid reduced commission fees and did not sponsor the Company’s marketing efforts.

The Individual Defendants have also conceded that, due to the foregoing, they expected negative

impacts on the Company’s short-term financial performance for the year 2020 and did not

anticipate seeing the benefit of the Company’s investments until 2021 at the earliest.

       15.     On August 19, 2020, the truth started to emerge when, during an earnings call, the

Company revealed that it had added several new carriers as partners and was continuing to add

more. The Company also disclosed that in connection to the addition of new carriers, there was

“an initial ramp up period for new carriers with forecasted lower LTVs” and that GoHealth’s

“strategy to add several new, large carriers” was yielding “lower initial commission rates and




                                                 6
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 7 of 71 PageID #:7




LTVs.” GoHealth’s “strategic decision” also involved an amplified concentration on selling

Medicare “Special Needs Plans” (“SNPs”). However, the Company’s focus on SNPs, investors

learned, resulted in “other” revenue that was non-commissionable and thus created a “near-term

drag on [the Company’s] average LTV.” Further, this caused elevated disenrollment rates or churn.

       16.     On November 11, 2020, the Company reported its third quarter financial results for

the period ending September 30, 2020. Investors then learned that the Company reported a loss

per share of $0.65, which was $0.64 worse than analyst estimates. Further, the Company disclosed

that it deepened GoHealth’s reliance on “other” noncommissionable revenue which caused

increased “near-term drag” on GoHealth’s average LTV.

       17.     Less than a month later, during a presentation at the Evercore ISI HealthCONx

Conference on December 2, 2020, investors learned that the Company’s had expected materially

decreased commissions from newly added carriers and “LTV compression.” Further, investors

learned that the Company had not anticipated to see the “upside” of its investments until 2021.

       18.     On December 2, 2020, the price per share of the Company’s Class A common stock

plummeted to an intra-day low of $10.01, over 52.3% lower than the price at the time of the IPO.

This precipitous decline in the price per share of the Company’s Class A common stock occurred

in under five months, while the market was rising. Specifically, during the same time, the S&P

500 grew approximately 14%.

       19.     During the Relevant Period, the investing public was under a false impression of

the Company’s business, operations, and financial success.

       20.     In breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.




                                                7
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 8 of 71 PageID #:8




       21.     Moreover, during the Relevant Period, the Individual Defendants, in breach of their

fiduciary duties owed to GoHealth, willfully or recklessly made and/or caused the Company to

make false and misleading statements. Specifically, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements that failed

to disclose, inter alia, that: (1) the Company’s recent revenue growth and enhanced LTV/CAC

metrics highlighted in the Offering Documents were the product of an unmaintainable business

approach, i.e., significantly increased focus on only two Medicare insurance carriers; (2) the

Company had gotten the most it could have out of the growth to be gained by focusing its business

with only Humana and Anthem and, therefore, had to substantially modify GoHealth’s business

model to maintain a similar level of growth; (3) the Company and the Individual Defendants had

designed 2020 to be an “investment year” for GoHealth, which involved substantial and fast carrier

expansion in GoHealth’s Medicare business along with a heightened dependance on non-

commissionable SNPs, both of which would have adverse effects on the Company’s key LTV

metric; (4) the altered business model and the Company’s carrier expansion had caused the

Company to command smaller commission rates until it could secure the highest permissible

commission rates that GoHealth benefited from with Humana and Anthem, adversely affecting the

Company’s LTV and causing a “near-term drag” on the Company’s average LTV; (5) the altered

business model and the Company’s carrier expansion had caused the Company to command less

marketing assistance from new carriers than it could with Humana and Anthem who sponsored the

Company’s marketing efforts, adversely affecting the Company’s LTV/CAC; (6) the Company’s

supposed capability to “rapidly scale” was materially false since GoHealth encountered adverse

financial dynamics as a result, including lower commission rates and less marketing support with

new carriers; (7) to enroll a significant amount of new consumers with GoHealth’s new insurance




                                                8
      Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 9 of 71 PageID #:9




carrier customers, the Company had to incur considerable expenditures such as advertising,

marketing, and employee-related costs, which were greater than normal, in consideration for lower

commissions, putting pressure on the Company’s key LTV/CAC metric and sizeable cash outlays

by GoHealth during 2020; (8) as the Company expanded its large Medicare carriers in 2020, the

Company did not have sufficient information to form precise LTV expectations for its new

business; (9) the Company’s cash outlays due to the new Medicare carriers that GoHealth had

previously added and also intended to add later in 2020 would negatively impact LTV/CAC since

the Company had to incur significant upfront costs to build up its advertising and marketing and

hire more employees to produce a sufficient amount of approved submissions at the new insurance

carriers to validate its capacity to earn maximum commissions going forward; (10) the Company

faced larger churn and reduced persistency, as well as added expenses in connection to its attempt

to thwart rising churn and back persistency, as a result of selling SNPs and new plans for new

Medicare carriers since there was a greater chance that customers that were slotted into new plans

by inexperienced employees would make a switch in the insurance market, causing lower

commissions, diminished profitability, and a “drag” on the Company’s LTV/CAC; and (11) the

Company failed to maintain internal controls. As a result of the foregoing, statements about the

Company’s business, operations and prospects were materially false and misleading and lacked a

reasonable basis at all relevant times.

       22.     The Individual Defendants failed to correct and caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       23.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, its Chief Executive Officer (“CEO”) and Co-Chair of the Board, its Chief




                                                9
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 10 of 71 PageID #:10




Strategy Officer (“CSO”), Special Advisor to the Executive Team, and Co-Chair of the Board, and

its Chief Financial Officer (“CFO”), to a federal securities fraud class action lawsuit pending in

the United States District Court for the Northern District of Illinois (the “Securities Class Action”),

the need to undertake internal investigations, losses from the waste of corporate assets, and losses

due to the unjust enrichment of Individual Defendants who were improperly over-compensated by

the Company, and will likely cost the Company going forward millions of dollars.

       24.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       25.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

the majority of whom are the Company’s current directors, of the collective engagement in fraud

and misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability

in this derivative action, and of their not being disinterested or independent directors, a majority

of the Board cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       26.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 11(f) of the Securities Act, 15 U.S.C. §

77k(f)(1) and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

       27.     Plaintiffs’ claims also raise a federal question pertaining to the claims made in the

Securities Class Action.

       28.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).




                                                  10
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 11 of 71 PageID #:11




       29.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       30.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this District,

or he or she is an individual who is a citizen of Illinois or who has minimum contacts with this

District to justify the exercise of jurisdiction over them.

       31.     Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, one or more of the Defendants either resides

or maintains executive offices in this District, and the Defendants have received substantial

compensation in this District by engaging in numerous activities that had an effect in this District.

                                             PARTIES

       Plaintiff

       32.     Plaintiff is a current shareholder of GoHealth. Plaintiff has continuously held

GoHealth common stock at all relevant times.

       Nominal Defendant GoHealth

       33.     GoHealth is a Delaware corporation with its principal executive offices at 214 West

Huron Street, Chicago, Illinois 60654. GoHealth’s shares trade on The NASDAQ Global Market

(“NASDAQ”) under the ticker symbol “GOCO.”

       Defendant Jones

       34.     Defendant Jones is the co-founder of GoHealth and has served as the Company’s

CEO since founding in 2001 and as a Company director since 2020. He also serves as a member

of the Nominating and Corporate Governance Committee. According to the Company’s Schedule

14A filed with the SEC on April 6, 2021 (the “2021 Proxy Statement”), as of March 31, 2021,

Defendant Jones beneficially owned 95,011,635 shares of the Company’s Class A common stock



                                                  11
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 12 of 71 PageID #:12




and 95,011,635 shares of the Company’s Class B common stock, which represented 30.2% of the

Company’s combined voting power as of that date making him a controlling shareholder. Given

that the price per share of the Company’s common stock at the close of trading on March 31, 2021

was $11.69, Jones owned approximately $2.2 billion worth of GoHealth stock.

       35.      For the fiscal year ended December 31, 2020, Defendant Jones received

$31,664,706 in compensation from the Company. This included $325,000 in salary, $30,350,749

in stock awards, $231,000 in non-equity incentive plan compensation, and $757,957 in all other

compensation.

       36.      The Company’s 2021 Proxy Statement stated the following about Defendant Jones:

       Clinton P. Jones is the co-founder of GoHealth and has served as GoHealth’s Chief
       Executive Officer since GoHealth’s founding in 2001. He has also been a member
       of GoHealth, Inc.’s Board of Directors since 2020 and a member of GoHealth
       Holdings, LLC’s board of managers since 2019, as well as serving on the board of
       managers of GoHealth’s predecessor since its founding in 2001. He also serves as
       member of the board of directors of Bridge Legal. From June 2000 to January 2001,
       Mr. Jones served as Intranet Market Manager for Holt Value, a former division of
       Credit Suisse. Mr. Jones speaks regularly at industry events and conferences. He is
       also active in insurance regulatory forums. In 2013, Mr. Jones was recognized by
       Ernst & Young as the Midwest Entrepreneur of the Year and was also named to the
       annual Chicago leadership list, Crain’s 40 under 40. Mr. Jones holds Bachelor of
       Science degrees in both Marketing and Management Information Systems from
       Miami University. We believe Mr. Jones is qualified to serve on GoHealth, Inc.’s
       Board of Directors due to his extensive experience in the insurance industry and his
       knowledge of our business in particular, gained through his services as our co-
       founder and Chief Executive Officer.

       Defendant Matthiesen

       37.      Defendant Matthiesen has served as the Company’s CFO since 2018. Previously,

he served as the Company’s Vice President of Finance and Marketplace Operations from 2017

until 2018 and as the Company’s Corporate Controller from 2010 until 2017.

       38.      The Company’s 2021 Proxy Statement stated the following about Defendant

Matthiesen:




                                               12
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 13 of 71 PageID #:13




       Travis J. Matthiesen has served as GoHealth’s Chief Financial Officer since 2018.
       Prior to serving as Chief Financial Officer, he served as GoHealth’s Vice President
       of Finance and Marketplace Operations from 2017 to 2018 and as GoHealth’s
       Corporate Controller from 2010 to 2017. He also served as a member of the board
       of directors of Creatix, Inc., our subsidiary, from 2018 to 2019. From 2006 to 2010,
       Mr. Matthiesen worked at the Assurance and Advisory Services Department of
       Ernst & Young LLP. Mr. Matthiesen holds a Master of Business Administration
       from the University of Notre Dame and a Bachelor of Science degree in Accounting
       from Cedarville University.

       Defendant Cruz

       39.      Defendant Cruz is the co-founder of GoHealth and has served as the Company’s

CSO and Special Advisor to the Executive Team since 2010 and as a Company director since

2020. He also serves as the Chairperson of the Compensation Committee. Previously, Defendant

Cruz served as the Company’s President from 2001 until 2020. According to the 2021 Proxy

Statement, as of March 31, 2021, Defendant Cruz beneficially owned 95,011,635 shares of the

Company’s Class A common stock and 95,011,635 shares of the Company’s Class B common

stock, which represented 30.2% of the Company’s combined voting power as of that date making

him a controlling shareholder. Given that the price per share of the Company’s common stock at

the close of trading on March 31, 2021 was $11.69, Cruz owned approximately $2.2 billion worth

of GoHealth stock.

       40.      For the fiscal year ended December 31, 2020, Defendant Cruz received

$32,101,235 in compensation from the Company. This included $325,000 in salary, $30,350,749

in stock awards, $231,000 in non-equity incentive plan compensation, and $1,194,486 in all other

compensation.

       41.      The Company’s 2021 Proxy Statement stated the following about Defendant Cruz:

       Brandon M. Cruz is the co-founder of GoHealth and has served as GoHealth’s
       Chief Strategy Officer and Special Advisor to the Executive Team since 2020. Prior
       to this role, he served as President of GoHealth since its founding in 2001. He has
       also been a member of GoHealth, Inc.’s board of directors since 2020 and a member




                                               13
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 14 of 71 PageID #:14




       of GoHealth Holdings, LLC’s board of managers since 2019, as well as serving on
       the board of managers of GoHealth’s predecessor since its founding. He serves on
       the board of Homecare Holdings. Mr. Cruz holds a Bachelor of Science degree in
       Management Information Systems from Miami University, and is a member of the
       Miami University Business Advisory Council. We believe Mr. Cruz is qualified to
       serve on GoHealth, Inc.’s board of directors due to his extensive experience in the
       insurance industry and his knowledge of our business in particular, gained through
       his services as our co-founder and Chief Strategy Officer and Special Advisor to
       the Executive Team.

       Defendant Flanagan

       42.    Defendant Flanagan has served as a Company director since 2020. He also serves

as a member of the Audit Committee and as a member of the Nominating and Corporate

Governance Committee. According to the 2021 Proxy Statement, as of March 31, 2021, Defendant

Flanagan beneficially owned 33,758 shares of the Company’s Class A common stock and 24,830

shares of the Company’s Class B common stock. Given that the price per share of the Company’s

common stock at the close of trading on March 31, 2021 was $11.69, Flanagan owned

approximately $684,894 worth of GoHealth stock.

       43.    For the fiscal year ended December 31, 2020, Defendant Flanagan received

$617,812 in compensation from the Company. This included $75,815 in salary, $250,005 in stock

awards, and $291,992 in inventive unit awards.

       44.    The Company’s 2021 Proxy Statement stated the following about Defendant

Flanagan:

       Joseph G. Flanagan has served as a member of GoHealth, Inc.’s board of directors
       since 2020 and as a member of GoHealth Holdings, LLC’s board of managers since
       2020. Mr. Flanagan has also served as the President and Chief Executive Officer
       and as a member of the board of directors of R1 RCM Inc. (“R1”), a healthcare
       revenue cycle management company, since May 2016, after having served as R1’s
       Chief Operating Officer since April 2013 and President and Chief Operating
       Officer since April 2016. Mr. Flanagan holds a Bachelor of Science degree in
       Engineering from the United States Merchant Marine Academy. We believe
       Mr. Flanagan is qualified to serve on GoHealth, Inc.’s board of directors due to his
       knowledge of the healthcare industry and extensive board experience.




                                                 14
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 15 of 71 PageID #:15




Defendant Gayle

       45.    Defendant Gayle has served as a Company director since 2020. She also serves as

a member of the Nominating and Corporate Governance Committee. According to the 2021 Proxy

Statement, as of March 31, 2021, Defendant Gayle beneficially owned 5,358 shares of the

Company’s Class A common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 31, 2021 was $11.69, Gayle owned approximately $62,635

worth of GoHealth stock.

       46.    For the fiscal year ended December 31, 2020, Defendant Gayle received $222,557

in compensation from the Company. This included $72,554 in salary and $150,003 in stock

awards.

       47.    The Company’s 2021 Proxy Statement stated the following about Defendant Gayle:

       Helene D. Gayle has served as a member of GoHealth, Inc.’s board of directors
       since 2020. Dr. Gayle has been the Chief Executive Officer of The Chicago
       Community Trust since 2017 and previously served as the Chief Executive Officer
       at the McKinsey Social Initiative, a nonprofit organization launched by McKinsey
       & Company that implements programs that bring together varied stakeholders to
       address complex global social challenges from 2015 to 2017. From 2006 to 2015,
       Dr. Gayle served as President and Chief Executive Officer of CARE USA, a leading
       international humanitarian organization. For twenty years, from 1984 to 2004, Dr.
       Gayle worked for the Centers for Disease Control, retiring as a Rear Admiral in the
       Public Health Service and an Assistant Surgeon General. Dr. Gayle serves as a
       member of the board of directors of The Coca-Cola Company and Colgate-
       Palmolive Company. Dr. Gayle holds a Bachelor of Arts in Psychology from
       Barnard College of Columbia University, a Doctor of Medicine degree from the
       University of Pennsylvania and a Master of Public Health degree from Johns
       Hopkins University. We believe Dr. Gayle is qualified to serve on GoHealth, Inc.’s
       board of directors due to her extensive knowledge of the healthcare industry,
       extensive board experience and many years of leadership experience.

Defendant Gelber




                                               15
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 16 of 71 PageID #:16




          48.    Defendant Gelber has served as a Company director since 2020. He also serves as

a member of the Compensation Committee and as a member of the Nominating and Corporate

Governance Committee.

          49.    The Company’s 2021 Proxy Statement stated the following about Defendant

Gelber:

          Jeremy W. Gelber has served as a member of GoHealth, Inc.’s Board of Directors
          since 2020 and as a member of GoHealth Holdings, LLC’s board of managers since
          2019. Mr. Gelber has been a Senior Managing Director of Centerbridge since 2018,
          where he focuses on investments in the healthcare sector, and has also served as a
          member of the board of directors of American Renal Associates Holdings, Inc.
          since 2020, Civitas Solutions, Inc. since 2019 and Remedi SeniorCare Holding
          Corporation since 2019. Prior to joining Centerbridge, Mr. Gelber was a Partner at
          Pamplona Capital, a private equity firm, and also served as Executive Director in
          the Healthcare Investment Banking Division at Morgan Stanley. Mr. Gelber holds
          a Bachelor of Science degree from Dartmouth College and a Doctor of Medicine
          degree from Jefferson Medical College. We believe Mr. Gelber is qualified to serve
          on GoHealth, Inc.’s Board of Directors due to his knowledge of the healthcare
          industry, broad financial expertise and many years of leadership experience.

          Defendant Pramoda

          50.    Defendant Pramoda has served as a Company director since 2020. She also serves

as the Chairperson of the Audit Committee. According to the 2021 Proxy Statement, as of March

31, 2021, Defendant Pramoda beneficially owned 8,928 shares of the Company’s Class A common

stock. Given that the price per share of the Company’s common stock at the close of trading on

March 31, 2021 was $11.69, Pramoda owned approximately $104,368 worth of GoHealth stock.

          51.    For the fiscal year ended December 31, 2020, Defendant Pramoda received

$322,559 in compensation from the Company. This included $72,554 in salary and $250,005 in

stock awards.

          52.    The Company’s 2021 Proxy Statement stated the following about Defendant

Pramoda:




                                                 16
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 17 of 71 PageID #:17




       Anita V. Pramoda has served as a member of GoHealth, Inc.’s Board of Directors
       since 2020. Ms. Pramoda also serves as a member of the board of directors of the
       Federal Reserve Bank of San Francisco (Los Angeles) and Health Catalyst, Inc., a
       provider of data and analytics technology and services to healthcare organizations.
       Ms. Pramoda is a Venture Partner and Executive Advisor at the Technology
       Crossover Ventures. Previously, Ms. Pramoda served as a member of the board of
       directors of Dignity Health Foundation, from 2013 to 2017, Allscripts Healthcare,
       LLC, from 2013 to 2016 and as Chief Financial Officer at Epic Systems
       Corporation, from 2009 to 2012. Ms. Pramoda holds a Master in Business
       Administration degree from the University of Pennsylvania - The Wharton School.
       We believe Ms. Pramoda is qualified to serve on GoHealth, Inc.’s Board of
       Directors due to her extensive knowledge of the healthcare industry, extensive
       board experience and many years of leadership experience.

       Defendant Tawil

       53.    Defendant Tawil has served as a Company director since 2020.

       54.    The Company’s 2021 Proxy Statement stated the following about Defendant Tawil:

       Miriam A. Tawil has served as a member of GoHealth, Inc.’s board of directors
       since 2020. Ms. Tawil has been a Managing Director of Centerbridge since 2012,
       where she focuses on investments in the healthcare and financial services sectors.
       Ms. Tawil also serves as a member of the board of directors of Civitas Solutions,
       Inc. Prior to joining Centerbridge, Ms. Tawil was an associate at TPG Capital from
       2008 to 2010 and an analyst in the Mergers and Acquisitions Group of The
       Blackstone Group L.P. from 2006 to 2008. Ms. Tawil holds a Bachelor of Arts from
       Harvard College and a Master in Business Administration degree from Harvard
       Business School. We believe Ms. Tawil is qualified to serve on GoHealth, Inc.’s
       board of directors due to her extensive knowledge of the healthcare industry, broad
       financial expertise and years of leadership experience.

       Defendant Timm

       55.    Defendant Timm has served as a Company director since 2020. He also serves as a

member of the Audit Committee. According to the 2021 Proxy Statement, as of March 31, 2021,

Defendant Timm beneficially owned 30,188 shares of the Company’s Class A common stock and

24,830 shares of the Company’s Class B common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 31, 2021 was $11.69, Timm owned

approximately $643,160 worth of GoHealth stock.




                                               17
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 18 of 71 PageID #:18




       56.     For the fiscal year ended December 31, 2020, Defendant Timm received $516,180

in compensation from the Company. This included $74,185 in salary, $150,003 in stock awards,

and $291,992 in incentive unit awards.

       57.     The Company’s 2021 Proxy Statement stated the following about Defendant Timm:

       Alexander E. Timm has served as a member of GoHealth, Inc.’s board of directors
       since 2020 and as a member of GoHealth Holdings, LLC’s board of managers since
       2020. Mr. Timm is also the Chief Executive Officer of Root Insurance Company,
       which he co-founded in 2015. Additionally, from 2011 to 2015, Mr. Timm worked
       at Nationwide Insurance as a senior consultant in corporate strategy. Mr. Timm
       holds a Bachelor of Science degree in Business Administration and a Bachelor of
       Arts degree in Actuarial Studies, Accounting and Mathematics from Drake
       University. We believe Mr. Timm is qualified to serve on GoHealth, Inc.’s board
       of directors due to his extensive insurance industry experience, as well as his
       success in the entrepreneurial, technology, and data science industries.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       58.     By reason of their positions as officers, directors, controlling shareholder, and/or

fiduciaries of GoHealth and because of their ability to control the business and corporate affairs of

GoHealth, the Individual Defendants owed GoHealth and its shareholders fiduciary obligations of

trust, loyalty, good faith, and due care, and were and are required to use their utmost ability to

control and manage GoHealth in a fair, just, honest, and equitable manner. The Individual

Defendants were and are required to act in furtherance of the best interests of GoHealth and its

shareholders so as to benefit all shareholders equally.

       59.     Each controlling shareholder, director, and officer of the Company owes to

GoHealth and its shareholders the fiduciary duty to exercise good faith and diligence in the

administration of the Company and in the use and preservation of its property and assets and the

highest obligations of fair dealing.




                                                 18
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 19 of 71 PageID #:19




       60.     The Individual Defendants, because of their positions of control and authority as

directors, officers, and/or controlling shareholders of GoHealth, were able to and did, directly or

indirectly, exercise control over the wrongful acts complained of herein.

       61.     To discharge their duties, the officers, directors, and controlling shareholders of

GoHealth were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.

       62.     Each Individual Defendant, by virtue of his or her position as a director, officer,

and/or controlling shareholder, owed to the Company and to its shareholders the highest fiduciary

duties of loyalty, good faith, and the exercise of due care and diligence in the management and

administration of the affairs of the Company, as well as in the use and preservation of its property

and assets. The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors, officers, and controlling shareholders of

GoHealth, the absence of good faith on their part, or a reckless disregard for their duties to the

Company and its shareholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company. The conduct of the Individual Defendants

who were also officers and directors of the Company has been ratified by the remaining Individual

Defendants who collectively comprised GoHealth’s Board at all relevant times.

       63.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, including the dissemination of false




                                                19
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 20 of 71 PageID #:20




information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       64.     To discharge their duties, the officers and directors of GoHealth were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of GoHealth were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, Illinois, and the United States,

and pursuant to GoHealth’s own Code of Business Conduct and Ethics (the “Code of Conduct”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how GoHealth conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of GoHealth and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;




                                                20
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 21 of 71 PageID #:21




               (e)    maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that GoHealth’s operations would comply with all

applicable laws and GoHealth’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)    exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)    refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)    examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         65.   Each of the Individual Defendants further owed to GoHealth and the shareholders

the duty of loyalty requiring that each favor GoHealth’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         66.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of GoHealth and were at all times acting within the course and scope of such agency.

         67.   Because of their advisory, executive, managerial, and directorial positions with

GoHealth, each of the Individual Defendants had access to adverse, non-public information about

the Company.




                                                21
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 22 of 71 PageID #:22




       68.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by GoHealth.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       69.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       70.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, waste of corporate assets, and unjust enrichment.

       71.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of GoHealth was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and common course

of conduct complained of herein.

       72.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or



                                                 22
        Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 23 of 71 PageID #:23




substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

          73.      At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of GoHealth, and was at all times acting within the

course and scope of such agency.

                               GOHEALTH’S CODE OF CONDUCT

          74.      The Company’s Code of Conduct, “applies to all of our directors, officers and other

employees,” and contains guidance for conducting the Company’s business in a manner that is

“consistent with the highest standards of business ethics.”

          75.      The Code of Conduct provides, regarding “Reporting Violations of the Code,” in

relevant part, that:

          All employees and directors have a duty to report any known or suspected violation
          of this Code, including violations of the laws, rules, regulations or policies that
          apply to the Company. If you know of or suspect a violation of this Code,
          immediately report the conduct to your supervisor as well as the General Counsel
          and/or Chief Legal Officer.

          76.      In relevant part, the Code of Conduct provides, in a section titled “Conflicts of

Interest,” that:

          Employees, officers and directors must act in the best interests of the Company.
          You must refrain from engaging in any activity or having a personal interest that
          presents a “conflict of interest” and should seek to avoid even the appearance of a
          conflict of interest. A conflict of interest occurs when your personal interest
          interferes with the interests of the Company. A conflict of interest can arise
          whenever you, as an employee, officer or director, take action or have an interest
          that prevents you from performing your Company duties and responsibilities
          honestly, objectively and effectively.

          77.      The Code of Conduct provides, in a section titled “Competition and Fair Dealing,”

that:

          All employees should endeavor to deal fairly with fellow employees and with the
          Company’s collaborators, licensors, customers, suppliers and competitors.



                                                   23
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 24 of 71 PageID #:24




       Employees should not take unfair advantage of anyone through manipulation,
       concealment, abuse of privileged information, misrepresentation of material facts
       or any other unfair-dealing practice. Employees should maintain and protect any
       intellectual property licensed from licensors with the same care as they employ with
       regard to Company-developed intellectual property. Employees should also handle
       the nonpublic information of our collaborators, licensors, suppliers and customers
       responsibly and in accordance with our agreements with them, including
       information regarding their technology and product pipelines.

       78.     The Code of Conduct provides, as to “Company Records,” that:

       Accurate and reliable records are crucial to our business. Our records are the basis
       of our earnings statements, financial reports, regulatory submissions and many
       other aspects of our business and guide our business decision-making and strategic
       planning. Company records include financial records, personnel records, records
       relating to our technology and product development, manufacturing and regulatory
       submissions and all other records maintained in the ordinary course of our business.

       All Company records must be complete, accurate and reliable in all material
       respects. Each employee and director must follow any formal document retention
       policy of the Company with respect to Company records within such employee’s
       or director’s control. Please contact your supervisor, the General Counsel or the
       Chief Legal Officer to obtain a copy of any such policy or with any questions
       concerning any such policy.

       79.     In a section titled, “Accuracy of Financial Reports and Other Public

Communications,” the Code of Conduct provides, the following:

       As a public company we are subject to various securities laws, regulations and
       reporting obligations. Both federal law and our policies require the disclosure of
       accurate and complete information regarding the Company’s business, financial
       condition and results of operations. Inaccurate, incomplete or untimely reporting
       will not be tolerated and can severely damage the Company and result in legal
       liability.

       The Company’s principal financial officers and other employees working in the
       finance department have a special responsibility to ensure that all of our financial
       disclosures are full, fair, accurate, timely and understandable. These employees
       must understand and strictly comply with generally accepted accounting principles
       and all standards, laws and regulations for accounting and financial reporting of
       transactions, estimates and forecasts.

       80.     In a section titled, “Compliance with Laws and Regulations,” the Code of Conduct

provides, the following:




                                               24
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 25 of 71 PageID #:25




       Each employee and director has an obligation to comply with all laws, rules and
       regulations applicable to the Company’s operations. These include, without
       limitation, laws covering bribery and kickbacks, the development, testing,
       approval, manufacture, marketing and sale of our products, copyrights, trademarks
       and trade secrets, information privacy, insider trading, illegal political
       contributions, antitrust prohibitions, foreign corrupt practices, offering or receiving
       gratuities, environmental hazards, employment discrimination or harassment,
       occupational health and safety, false or misleading financial information or misuse
       of corporate assets. You are expected to understand and comply with all laws, rules
       and regulations that apply to your job position. If any doubt exists about whether a
       course of action is lawful, you should seek advice from your supervisor or an
       attorney in the legal department.

       81.     In a section titled, “Public Communications and Regulation FD,” the Code of

Conduct provides, the following, in relevant part:

       A. Public Communications Generally

       The Company places a high value on its credibility and reputation in the
       community. What is written or said about the Company in the news media and
       investment community directly impacts our reputation, positively or negatively.
       Our policy is to provide timely, accurate and complete information in response to
       public requests (from media, analysts, etc.), consistent with our obligations to
       maintain the confidentiality of competitive and proprietary information and to
       prevent selective disclosure of market-sensitive financial data. The Company has
       adopted a separate Policy Statement – Guidelines for Corporate Disclosure to
       maintain the Company’s credibility and reputation in the community, to maintain
       the confidentiality of competitive and proprietary information and to prevent
       selective disclosure of market-sensitive financial data.

       B. Compliance with Regulation FD

       In connection with its public communications, the Company is required to comply
       with a rule under the federal securities laws referred to as Regulation FD (which
       stands for “fair disclosure”). Regulation FD provides that, when we disclose
       material non-public information about the Company to securities market
       professionals or stockholders (where it is reasonably foreseeable that the
       stockholders will trade on the information), we must also disclose the information
       to the public. “Securities market professionals” generally include analysts,
       institutional investors and other investment advisors.

       The Company has designated certain individuals as “spokespersons” who are
       responsible for communicating with analysts, institutional investors and
       representatives of the media. Any employee or director who is not a designated
       spokesperson of the Company should not communicate any information about the




                                                 25
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 26 of 71 PageID #:26




       Company to analysts, institutional investors or representatives of the media, except
       at the request of the Company’s designated spokespersons.

       82.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, and waste

of corporate assets. Moreover, in violation of the Code of Conduct, the Individual Defendants

failed to maintain the accuracy of Company records and reports, comply with laws and regulations,

conduct business in an honest and ethical manner, and properly report violations of the Code of

Conduct.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       83.     The Company, which was co-founded in 2001 by Defendants Cruz and Jones,

operates an end-to-end health insurance marketplace that focusses on pairing consumers with

health insurance plans.

       84.     The Company is currently organized as a Delaware holding company, with

GoHealth Holdings as its main asset. However, GoHealth Holdings, is also a holding company.

Blizzard Midco, LLC (“Blizzard”) is a wholly owned subsidiary of GoHealth Holdings and

Norvax, LLC, where the Company’s operations are carried out, is a wholly owned subsidiary of

Blizzard. Until September 2019, when Centerbridge acquired 100% of Norvax, GoHealth

Holdings was formerly known as Blizzard Parent, LLC.

       85.     The Company characterizes itself as a “leading health insurance marketplace”

which utilizes a “proprietary technology platform,” together with machine-learning algorithms, to

help people locate appropriate carrier plans for health insurance. In order to support its platform,




                                                 26
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 27 of 71 PageID #:27




GoHealth also employs licensed insurance agents to assist in enrolling consumers in plans with

health insurance carriers.

       86.     GoHealth purports to be a rapidly growing business and it separates itself from

traditional face-to-face methods of selling insurance with its technological platform. GoHealth

asserts that because its technology enables the Company to have real time access to data in addition

to licensed agents, GoHealth operates more efficiently than the insurance marketplace, which is

extremely competitive. In fact, Defendant Jones has declared that the Company does not “see

surprises” due to the Company’s technological operations and the “data and insights” available to

the Company.

       87.     For years leading up to the IPO, the Company’s business became increasingly

centered around Medicare products (particularly, Medicare Advantage plans).

       88.     Like an insurance broker, the Company mainly generates revenue based on

commissions from health insurance carriers. Therefore, consumers do not pay any fees for access

to the Company’s platform or for its help enrolling them in the plans. Typically, GoHealth receives

an initial commission upon an individual enrolling in a plan. Moreover, the Company earns

additional and periodic commissions if those individuals maintain their health insurance plans.

This fee structure creates an opportunity for the Company to partner with specific insurance

carriers to assist them in selling their policies. To accomplish this, GoHealth uses “advanced

statistical models” which are developed based on “observable commissions,” to examine consumer

data and project GoHealth’s prospective commission streams. This information is helpful in

determining the Company’s LTV.

       89.     The Company has four operating segments: (1) Medicare-Internal; (2) Medicare-

External; (3) IFP and Other-Internal; and (4) IFP and Other-External. “Internal” refers to




                                                27
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 28 of 71 PageID #:28




commission revenues produced through Company-employed agents, whereas “External” refers to

commission revenues produced through agents that make up an independent, national network that

utilize the Company’s technological platform. The Medicare-Internal and Medicare-External

segments focus on sales of Medicare Advantage, Medicare Supplement, Medicare prescription

drug plans, and Medicare SNPs for carriers.

       90.     The Company’s Medicare-Internal and Medicare-External segments produce the

majority of its revenue. For example, in the quarter ended March 31, 2020, GoHealth’s Medicare

segments produced 89% of GoHealth’s revenues. Specifically, the Company’s Medicare-Internal

segment and the Company’s Medicare-External segment generated 68% and 21% of the

Company’s total revenues, respectively. Specifically, within the Company’s critical Medicare

segments, Medicare Advantage products produce the bulk of the Company’s net revenues. In

particular, within the Medicare-Internal segment and the Medicare-External segment Medicare

Advantage products account for 75% and 95% of net revenues, respectively during the first fiscal

quarter of 2020.

       91.     According to GoHealth, lifetime value of commissions per consumer acquisition

cost (“LTV/CAC”) is the most critically important financial metric for determining the Company’s

overall business profitability and efficiency, and the performance of its integrated platform. LTV

is the commission revenues the Company anticipates receiving from carriers for approved

submissions of consumer insurance policies in the long run. LTV is calculated using a number of

variables that the Company does not publicly report including contracted commission rates, carrier

mix, policy persistency, and the number of expected submissions. CAC is the cost that the

Company incurs while securing its consumers. Therefore, LTV/CAC is a metric that measures the

return the Company anticipates on its investment in consumer acquisitions.




                                               28
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 29 of 71 PageID #:29




       92.     GoHealth recognizes revenue when a “[s]ubmitted [p]olicy” is approved, i.e., it

becomes an “[a]pproved [p]olicy” by “applying the latest estimated LTV for that product.” The

Company forecasts commission revenue for the carrier products that it markets and sells by using

a “portfolio approach” to a group of approved customers that are organized based on a number of

characteristics that the Company refers to as “cohorts.” The Company projects the commission it

anticipates it shall collect for each “approved customer cohort” by evaluating a number of factors

such as “commission rates, carriers, estimated average plan duration, the regulatory environment,

and historic cancellations of health insurance plans offered by carriers with which [the Company

has] a relationship.” The Company then recomputes LTV on a quarterly basis “at a cohort level

for all outstanding cohorts” as it analyses fluctuations in the statistics used to forecast LTV and

the money secured for each cohort as balanced with the Company’s initial projections. Since there

are so many variables and suppositions fundamental to the Company’s LTV calculations, investors

and analysts have no way to substantiate or wholly comprehend how the Company determines

LTV. However, LTV fluctuations certainly impact revenue and GoHealth’s commissions

receivables. Moreover, negative adjustments in the factors upon which the Company relies on to

project LTV, including reduced commission rates and increased churn or decreased persistency,

certainly have an adverse impact on the Company’s financial earnings.

       93.     According to the Company, its Medicare-Internal and Medicare-External segments

power the highest LTV/CAC among the insurance carrier plans GoHealth offers, including in the

years leading up to IPO. Regarding the Medicare-Internal and Medicare-External segments,

GoHealth highlighted its model using agents to assist consumers as maximizing LTV/CAC and

recognized the Company’s capacity to rapidly scale and expand relationships with insurance

carriers as vital to the progress of the segments and also the key metric, LTV/CAC.




                                                29
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 30 of 71 PageID #:30




       94.     Uniquely, the Company produced a significant majority of its revenues from just

two carriers: Humana and Anthem. For example, in 2019, Humana made up 40% and Anthem

made up 20% of GoHealth’s total revenues. Additionally, in the fiscal period ended March 31,

2020, Humana and Anthem combined generated 74% of the Company’s total revenues which was

an increase from the 43% of GoHealth’s total revenues in the fiscal period ended March 31, 2019.

Moreover, Humana and Anthem accounted for approximately 85% of the revenues in GoHealth’s

Medicare-Internal and Medicare-External segments for the period ended March 31, 2020.

       95.     The Company’s deepened focus on Humana and Anthem in the time preceding the

IPO was paralleled by rapid revenue growth and best-in-class LTV/CAC. For instance, the

Company maintained that GoHealth’s revenues increased 138.5% from 2018 to 2019 to $539.5

million and increased 104.1%, to $141.0 million, during the fiscal quarter ended March 31, 2020

compared with the fiscal quarter ended March 31, 2019. Also, GoHealth had supposedly enhanced

Company’s LTV/CAC to 3.9x during fiscal 2019 (which was up from 2.7x in fiscal 2018) and to

2.7x during the fiscal quarter ended March 31, 2020 (which was up from 1.7x for the fiscal quarter

ended March 31, 2019) in connection to the Company’s important Medicare-Internal segment.

       96.     To enroll consumers on the Company’s technological platform, GoHealth incurs

substantial out-of-pocket costs, such as marketing and advertising expenses and customer care and

enrollment expenses, to produce qualified prospects, inform and register those consumers in health

insurance carriers’ plans, and present finished applications to those carriers. Since the commission

earned from that process is typically remunerated to the Company over time, with the initial fees

being paid to GoHealth generally more than a few weeks or even months after the Company

submits finished requests to its partner-insurance carriers, GoHealth needs substantial cash to

sponsor the Company’s operations.




                                                30
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 31 of 71 PageID #:31




       97.     Before the IPO, the Company profited from lower costs associated with acquiring

customers through deeply focusing GoHealth’s vital Medicare business with only two carriers,

Humana and Anthem, since those carriers heavily funded the Company’s marketing costs, paid the

Company maximum commission rates, and were also greatly integrated with the Company’s

platform. As a result, the Company enjoyed markedly reduced direct marketing expenses for each

insurance policy compared with the Company’s competitors. Moreover, it led to the Company

producing best-in-class LTV/CAC. However, if the Company were to, over a short period of time,

significantly grow the number of carriers in its Medicare business, the Company encountered

reduced commission rates, a material drop in support of its marketing efforts, diminished technical

integration, and added costs in connection to training agents to inform them about the plans of the

new carrier, which served to diminish the Company’s critically important and highly publicized

metric, LTV/CAC. Additionally, not only did selling new plans for new customers at lower

commission rates indeed caused a dip in the Company’s profitability, but it also reduced the rate

of persistency and amplified the rate of churn, and/or boosted the Company’s expenses it was

forced to lay out to thwart those negative trends, while consumers who were registered for new

plan offerings by inexperienced insurance agents in the Medicare market were increasingly

expected to make a switch. This also caused a significant adverse impact on the Company’s

LTV/CAC.

       98.     Despite the foregoing, GoHealth touted the Company’s great LTV/CAC ratio,

which the Company attained in a competitive market, as the main outcome of GoHealth’s

supposedly singular competitive strength in the services it offered to the Company’s carriers.

       Centerbridge Acquires a Controlling Interest in the Company Prior to the IPO and
       the Company Realizes Precipitous Growth




                                                31
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 32 of 71 PageID #:32




       99.    Centerbridge is a multi-strategy private investment firm focused on leveraged

buyouts and distressed securities which manages more than $25 billion of assets. Centerbridge was

the main beneficiary and private equity sponsor of the Company’s IPO

       100.   On September 13, 2019, Centerbridge indirectly acquired, through a newly formed

entity (GoHealth Holdings), 100% of the equity in Norvax—the operating entity of the Company’s

business. Centerbridge acquired Norvax’s equity in consideration for $807 million in cash and

$306 million in equity (the “Acquisition”). Centerbridge also agreed to pay Norvax’s selling

shareholders up to $275 million of additional consideration in the form of earnouts contingent

upon GoHealth achieving certain earnings targets towards the end of fiscal 2019 and during fiscal

2020 (“Earnout Terms”). Thus, the Earnout Terms built a clear motivation for certain of the

Individual Defendants to produce rapid growth after the Acquisition.

       101.   The Offering Documents stated that the Company achieved remarkable growth

following the Acquisition and leading up to GoHealth’s IPO. Between September 13, 2019 and

December 31, 2019, the Company produced $308 million in net revenues while the Company only

generated $231 million in net revenues from January 1, 2019 to September 12, 2019.

Consequently, the Company produced significantly higher (33%) revenues in the time short time

after the Acquisition compared with the nearly 9 month period prior to the Acquisition.

Additionally, the Company generated 36% more revenues in the post-Acquisition period at the

end of 2019 than it did in the full fiscal year of 2018 (during which time the Company only

generated approximately $226 million in net revenues).

       102.   In accordance with the Earnout Terms of the Acquisition, due to GoHealth’s

extraordinary growth in total net revenues during the period after the Acquisition, GoHealth

sustained $75 million in contingent consideration liability between the Acquisition and March 31,




                                               32
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 33 of 71 PageID #:33




2020. These expenses were paid out to Norvax’s selling shareholders in the Acquisition including

to Defendant Cruz.

       GoHealth’s IPO

       103.   In May 2020, the Individual Defendants began implementing steps to take the

Company public. On May 8, 2020, the Company filed a draft registration statement on Form DRS

with the SEC. More than one month later, on June 19, 2020, the Company filed the Registration

Statement seeking to register Class A shares of the Company’s common stock. On July 6, 2020,

the Company filed an amendment to the Registration Statement on Form S-1/A with the SEC

which included an amended and restated certificate of incorporation and bylaws to go into effect

after various transactions after the IPO and an indemnification agreement between the Company

and GoHealth’s officers and directors. A second amendment was filed with the SEC on July 8,

2020. The amendment stated that 39,500,000 shares of Class A common stock would be registered

in the IPO with an estimated IPO price per share between $18.00 and $20.00. The Registration

Statement was declared effective on July 14, 2020. Also on July 14, 2020, the Company filed an

additional Registration Statement on Form S-1MEF which incorporated the prior Registration

Statements by reference, and registered an additional 4,600,000 shares of Class A common stock

to be sold in the IPO, which included 600,000 shares to be sold pursuant to the option of the

underwriters to purchase additional shares. The Registration Statement priced the IPO at $21.00

per share of Class A common stock.

       104.   The Company’s stock began trading publicly on the NASDAQ the next day, on

July 15, 2020. Subsequently, on July 16, 2020, the Company filed the Prospectus on Form 424B4

which stated that 43,500,000 shares of Class A common stock would be registered in the IPO, at

a $21.00 per share. Through the IPO, which closed the next day, July 17, 2020, approximately 43.5

million shares of stock were sold at $21.00 per share, including additional shares sold through

options exercised by the underwriters to the IPO. As a result of the IPO, GoHealth received




                                               33
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 34 of 71 PageID #:34




aggregate net proceeds of approximately $913.5 million, in gross proceeds and approximately

$852.4 million in net proceeds, after deducting the underwriting discounts and offering expenses.

       The Company Prepared to Shift GoHealth’s Business Model at the Time of the IPO
       and Expected the Shift to Adversely Affect LTV and Customer Churn

       105.    Leading up to the IPO, more and more the Company had shifted its business model

to concentrate on Medicare Advantage plans and deemphasize the IFP part of the Company’s

business. GoHealth’s Medicare-Internal segment was the biggest segment in terms of revenue and

the main contributor to GoHealth’s earnings. In particular, the Medicare segments were

responsible for 88.1% of GoHealth’s total revenues in the fiscal period ended March 31, 2020, up

from 59.7% of total revenues during the period ended March 31, 2019. Further, the Medicare

segments represented 98% of total profit during the period ended March 31, 2020, up from 47%

of total profit during the period ended March 31, 2019.

       106.    Unbeknownst to investors, the Company’s supposedly spectacular growth and

enriched success during the time preceding the IPO were based on deepening GoHealth’s reliance

on only two insurance carriers: Human and Anthem. However, at the time of the IPO, the Company

had fully exploited its growth potential using that two-carrier business model and, was forced to

significantly and quickly alter the Company’s business model to add more insurance carriers to

continue growing.

       107.    Consequently, the Individual Defendants deliberately intended for 2020 to be an

“investment year” for GoHealth. This new course came with major disruptions to the GoHealth’s

key metric, LTV/CAC, since the Company meaningfully inflated its Medicare business to create

relationships with more insurance carriers. Although prior to the IPO, the Company had enjoyed

great technical integration and carrier-sponsored marketing, which led to rapid growth and best in

class LTV/CAC numbers, the post-IPO change in strategy would threaten those competitive

advantages.




                                               34
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 35 of 71 PageID #:35




       108.    Therefore, additional expansion of the Company’s Medicare Advantage insurance

carrier base came at a significant cost which the Offering Documents did not reveal. As the

Individual Defendants intended to, and did, meaningfully enlarge the Company’s Medicare

business to include more large Medicare insurance carriers in fiscal 2020, while also intensifying

GoHealth’s dependance on SNPs, GoHealth encountered substantial short-term pressures on its

financial performance that led the Individual Defendants to dub 2020 as an “investment year.” The

negative, short-term pressures the Company faced included:

       a. Lower commission rates from new carriers until such time that the Company could earn

           top-tier commission rates with those carriers;

       b. The Company did not have a sufficient amount of data or observed data to make precise

           LTV suppositions during its roll out to new Medicare insurance carriers;

       c. The Company’s cash outlays in connection to partnering with new carriers were

           significant, since the Company heavily marketed new carrier plans, hired additional

           sales agents, and drove conversions of consumers to Medicare Advantage plans, in part

           to earn increased commission rates. These costs were exacerbated by the fact that, with

           new carriers, the Company no longer received carrier-sponsored marketing like it had

           received with established carriers.

       d. Decreased rate of persistency and increased rate of churn and/or increased costs to

           thwart those negative trends, while consumers who were registered for new plan

           offerings by inexperienced insurance agents in the Medicare market were increasingly

           expected to make a switch. This also caused a significant adverse impact on the

           Company’s LTV/CAC.

       e. To reduce this interruption, the Company amplified sales of SNPs during fiscal 2020,

           which lowered the percentage of commissionable revenue against non-commissionable

           revenue earned by GoHealth, had higher churn rates, and also created drag on the

           Company’s LTV.




                                                 35
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 36 of 71 PageID #:36




        The Individual Defendants’ Duty to Disclose

        109.    SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies with respect to their finances and operations. Specifically, Item 303 of SEC Regulation

S-K, 17 C.F.R. §229.303(a)(2)(ii) (“Item 303”) required the Individual Defendants “[d]escribe any

known trends or uncertainties that have had or that [the registrant] reasonably [expects will] have

a material favorable or unfavorable impact on sales or revenues or income from continuing

operations.” Moreover, Item 105 of Regulation SK, 17 C.F.R. §229.105 (“Item 105”), requires the

“Risk Factors” section of the Offering Documents to provide “a discussion of the [most

substantial] factors that make [the IPO] . . . speculative or risky” and requires each risk factor to

“adequately describe[] the risk.” Additionally, SEC Staff Accounting Bulletin No. 104 (“SAB

104”) mandated the Company to disclose “[c]hanging trends in shipments into, and sales from, a

sales channel or separate class of customer that could be expected to have a significant effect on

future sales or sales returns.”

        110.    The Individual Defendants caused the Offering Documents to fail to disclose their

planned shift in the Company’s business model and the negative corollaries the Individual

Defendants expected and known risks resulting from the change in strategy, which had already

been partially realized during the IPO. This failure violated Item 303 since the Individual

Defendants knew of the undisclosed facts, trends, and uncertainties and knew that they would have

(and were having) an adverse effect on GoHealth’s financial performance. This failure also

violated Item 105 since these specific and known risks were not properly disclosed despite

constituting material factors that made the Company a speculative or risky investment. Moreover,

the Offering Documents violated SAB 104 since the Individual Defendants failed to disclose the

Company had also been changing GoHealth’s business approach to increasingly rely on SNPs that




                                                 36
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 37 of 71 PageID #:37




produced “other” revenue, which was non-commissionable and had short-term, negative effects

on LTV.

       111.    The SEC issued an interpretive release on Item 303 in May 1989 (“1989

Interpretive Release”), stating, in pertinent part:

       Required disclosure is based on currently known trends, events, and uncertainties
       that are reasonably expected to have material effects, such as: A reduction in the
       registrant’s product prices; erosion in the registrant’s market share; changes in
       insurance coverage; or the likely non-renewal of a material contract.
                                                 ***
       A disclosure duty exists where a trend, demand, commitment, event or uncertainty
       is both presently known to management and reasonably likely to have material
       effects on the registrant’s financial condition or results of operation.

       112.    The 1989 Interpretive Release established a test to determine whether disclosure

under Item 303(a) is required. The 1989 Interpretive Release stated the following, in relevant part:

       Where a trend, demand, commitment, event or uncertainty is known, management
       must make two assessments:
       (1) Is the known trend, demand, commitment, event or uncertainty likely to come
       to fruition? If management determines that it is not reasonably likely to occur, no
       disclosure is required.
       (2) If management cannot make that determination, it must evaluate objectively the
       consequences of the known trend, demand, commitment, event or uncertainty, on
       the assumption that it will come to fruition. Disclosure is then required unless
       management determines that a material effect on the registrant’s financial condition
       or results of operations is not reasonably likely to occur.

       113.    Further, effective December 29, 2003, the SEC published interpretive guidance,

stating, “regarding the disclosure commonly known as Management’s Discussion and Analysis of

Financial Condition and Results of Operations, or MD&A, which is required by Item 303 of

Regulation S-K, Items 303(b) and (c) of Regulation S-B, Item 5 of Form 20-F and Paragraph 11

of General Instruction B of Form 40-F.” Specifically, the SEC guidance provided that “companies

must identify and disclose known trends, events, demands, commitments and uncertainties that are




                                                  37
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 38 of 71 PageID #:38




reasonably likely to have a material effect on financial condition or operating performance,”

quoting the 1989 Interpretive Release as support:

       MD&A mandates disclosure of specified forward-looking information, and
       specifies its own standards for disclosure – i.e., reasonably likely to have a material
       effect. The specific standard governs the circumstances in which Item 303 requires
       disclosure.

       114.    Also, within SAB 104, the SEC Staff offers particular guidance on required MD&A

disclosures concerning a company’s revenue and changes in a company’s revenue: “Changes in

revenue should not be evaluated solely in terms of volume and price changes, but should also

include an analysis of the reasons and factors contributing to the increase or decrease.” The MD&A

must ‘“give investors an opportunity to look at the registrant through the eyes of management by

providing a historical and prospective analysis of the registrant’s financial condition and results of

operations, with a particular emphasis on the registrant’s prospects for the future.”’ This includes

an “increasing trend toward sales to a different class of customer, such as [one] that has a lower

gross profit margin than existing sales that are principally made to [other types of customers].”

       115.    Thus, the Individual Defendants had a duty to disclose information required by

Items 303 and SAB 104 in the Offering Documents. However, the Offering Documents made

materially false and misleading statements and omissions by failing to disclose known trends,

events, and uncertainties at the time of the IPO. Specifically, the Offering Documents failed to

disclose: (1) an ongoing, planned material addition of several new and large Medicare carriers; (2)

that the foregoing put short-term negative pressure on GoHealth’s key financial metric, LTV/CAC

since the Company received reduced commissions and the Company’s marketing efforts were not

being subsidized by those new carriers, resulting in rising expenses; (3) moreover, the Company

faced a reduced rate of persistency and higher rate of churn because the Company’s sales workers

were forced to learn how to sell new carrier plans; (4) that the Company’s amplified dependance



                                                 38
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 39 of 71 PageID #:39




on “other” revenue from SNPs, which was non-commissionable, created a drag on the Company’s

LTV and compounded churn; and (5) that fiscal 2020 was expected to be an “investment year”

due to the Company’s material change in its business strategy and that the Company was expected

to face short-term negative financial impacts that would not produce benefits until at least 2021.

       116.    The Offering Documents also failed to issue adequate risk warnings regarding

material risk the Company faced at the time of the IPO in violation of Item 303, Item 105, and

SAB 104 which rendered an investment in the Company’s IPO materially riskier than depicted in

the Offering Documents.

       False and Misleading Statements

       The Offering Documents

       117.    On July 16, 2020, the day after the Company’s stock began trading on the

NASDAQ, the Company filed with the SEC the Prospectus in connection with the IPO. The

Prospectus formed part of the Company’s Registration Statement on Form S-1 filed on June 19,

2020, as amended, before the Company went public. The Registration Statement was signed by

the Individual Defendants.

       118.    The Offering Documents touted that the GoHealth’s expanded platform would

“improve” the Company’s “key drivers” of LTV/CAC, stating, in relevant part:

       We focus on strengthening the key drivers of LTV/CAC, including marketing costs,
       the consumer lead to customer conversion rate and customer satisfaction. While we
       offer both do-it-yourself and agent-assisted channels to accommodate consumers’
       preferences, we believe that for most qualified Medicare prospects, an agent-
       assisted model maximizes LTV/CAC. As we continue to scale our platform, we
       improve our key drivers through specialization and optimization using our
       proprietary data and machine-learning.
(Emphasis added.)

       119.    Regarding the Company’s Medicare-Internal segment, the Offering Documents

stated, in relevant part, that “[g]oing forward, [the Company] intend[ed] to continue our focus on



                                                39
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 40 of 71 PageID #:40




growth and placing qualified prospects within this segment.” The Offering Documents continued

“carriers that partner with [GoHealth] through one or more of [GoHealth’s] internal segment

businesses will often supplement [GoHealth’s] marketing and technology investments.”

       120.    Regarding the GoHealth’s “strengths,” the Offering Documents touted the

Company’s “rapid scalability” and insinuated that the Company’s association with “many carriers”

would increase LTVs at reduced CACs and that the figures created via the sales process

“deepen[ed]” the Company’s “relationships with carriers.” The Offering Documents stated the

following:

       We use a combination of proprietary and third-party data, direct API connections
       to many carriers, and our proprietary technology platform, Marketplace, to educate,
       quote and enroll consumers in real-time to the health insurance plan best suited to
       meet their specific needs, which enhances long-term customer satisfaction. The
       resulting increase in the expected LTV of consumers obtained at a lower CAC
       has made our innovative distribution model more appealing to carriers and has
       altered their own approach to strategic marketing and consumer acquisition. The
       data we generate from each consumer interaction helps inform our marketing,
       consumer lead scoring, qualified prospect routing, and health insurance plan
       matching technology in a feedback loop. We engineered our marketplace for rapid
       scalability, with modern cloud infrastructure that has information security controls
       that are independently audited by several third-party firms and complies with
       HIPAA, TCPA and DOI and CMS regulations. We had over 132,000 Submitted
       Policies in the Medicare segments for the three months ended March 31, 2020 and
       over 427,000 Submitted Policies in the Medicare segments for the year ended
       December 31, 2019, which we believe makes us one of the largest health insurance
       marketplaces based on publicly available information about our competitors and
       our carriers and our general knowledge of the industry acquired over our 19-year
       operating history. The data generated through the sales process by these
       consumers helps us increase LTV/CAC through machine-learning enabled
       feedback loops, and allows us to improve and deepen our relationships with
       carriers.

(Emphasis added.)

       121.    Concerning GoHealth’s concentration on just two insurance carriers as clients in

the Company’s key Medicare Advantage business, the Offering Documents lauded GoHealth’s

“deep, tenured, and expanding” relationships with other carriers, stating, in relevant part that:




                                                 40
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 41 of 71 PageID #:41




       Our carrier relationships allow us to offer a wide variety of products and plans
       across our platform and offer solutions tailored to consumers’ healthcare needs. We
       are a critical partner to our top carriers, for which we use our data and direct API
       connections to help inform their plan and network design and assist with budgeting.
       Our carrier relationships are stable, as evidenced by the fact that our
       relationships with each of our five largest carriers, measured by 2019 submission
       volume, exceeds five years. Over the past five years, we have expanded those
       relationships from initially covering individual and family products to covering
       Medicare Advantage products at all five of these carriers. We are licensed in all 50
       states and the District of Columbia, which combined with our data-driven, omni-
       channel marketing and effective and scalable marketplace, makes us a partner
       of choice for the leading Medicare Advantage plans nationally and in each state.

       122.   Although the Offering Documents mentioned that GoHealth intended to increase

the geographic reach of its platform to comprise more Medicare Advantage products in 2020, it

merely stated that it would cover “at least one of the top two carriers” and did not specify that

GoHealth’s recent, precipitous growth was built using an untenable strategy— i.e., growing its

focus on only two carriers. Moreover, the Company did not reveal that GoHealth had been

undergoing and preparing for substantial and fast Medicare Advantage carrier expansion, making

2020 an “investment year” for GoHealth with an anticipated “drag” on LTVs. Instead, the Offering

Documents stated:

       We continue to focus on building out our carrier footprint in order to provide our
       consumers with a greater choice of health insurance plans. In 2020, we expect
       our platform will include Medicare Advantage products from at least one of the
       top two carriers, as measured by Medicare Advantage enrollees in each county,
       in 49 states, which collectively represented 95% of 2019 Medicare enrollments.
       In 2019, our platform included Medicare Advantage products from at least one
       of the top two carriers, as measured by Medicare Advantage enrollees in each
       county, in 24 states, which collectively represented 54% of 2019 Medicare
       enrollments.

(Emphasis added.)

       123.   Regarding GoHealth’s strategy for growth, the Offering Documents stated that

Medicare carriers had “shown increased interest in working with [GoHealth], including those who




                                               41
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 42 of 71 PageID #:42




had not traditionally used digitally-enabled models” and that the Company would “benefit from

enhanced return of scale” and “more efficient marketing.” The Offering Documents stated:

       We believe we are a partner of choice for the top carriers in the Medicare
       marketplace because of our scale, efficiency and ability to integrate with carriers
       using direct API connections to exchange data and insights. Given our growth in
       Approved Submissions in the Medicare segments and the integrated data and
       technology of our platform, Medicare carriers have shown increased interest in
       working with us, including those who have not traditionally used digitally-enabled
       models. In 2020, we expect our platform will include Medicare Advantage
       products from at least one of the top two carriers, as measured by Medicare
       Advantage enrollees in each county, in 49 states, which collectively represented
       95% of 2019 Medicare enrollments. In 2019, our platform included Medicare
       Advantage products from at least one of the top two carriers, as measured by
       Medicare Advantage enrollees in each county, in 24 states, which collectively
       represented 54% of 2019 Medicare enrollments. This allows us to benefit from
       enhanced return of scale, more efficient marketing in these geographies,
       increased agent conversion rates of qualified prospects to customers, and
       improved customer satisfaction rates as we meet the needs of our customers.
(Emphasis added.)

       124.    The Offering Documents also stated that GoHealth could “rapidly scale” while

“improving” the Company’s key financial metric, its LTV/CAC ratio. Particularly, the Offering

Documents stated the following:

       Our integrated technology platform, business processes, data and highly skilled
       and trained agents enable us to rapidly scale while improving our unit economics,
       as measured by LTV/CAC. As we scale our business, our machine-learning data
       combined with our omni-channel marketing allows us to become progressively
       better at acquiring consumer leads with favorable engagement potential and to do
       so at lower cost. In doing so, we increase the lifetime commissions generated by
       the consumer leads we convert, which increases LTV per Approved Submission,
       and we reduce the cost of acquiring consumer leads, lowering CAC per
       commissionable Approved Submission.

(Emphasis added.)

       125.    Regarding GoHealth’s capacity to appeal to other carriers and develop relationships

with existing carriers, the Offering Documents stated the following, in relevant part:

       We generate revenue primarily from commissions earned through policy sales
       utilizing our platform. Carriers and other partners also pay us enrollment fees,



                                                42
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 43 of 71 PageID #:43




       hourly fees and other fees for services performed for specific carriers. Attracting
       new carriers and expanding relationships with our existing carriers to offer more
       products and plans is critical to the growth of our business, particularly in the
       Medicare segments, which drive the highest LTV/CAC of the products and plans
       we offer. We are strategically adding carriers in the Medicare segments in order
       to offer top-rated plans and multiple plan choices in each of the U.S. counties in
       which we operate. This also allows us to market more efficiently in these
       geographies, increase conversion rates on consumer leads, and improve
       customer satisfaction rates as we are better able to meet consumers’ specific
       needs, which drives revenue growth.

(Emphasis added.)

       126.   The Offering Documents emphasized GoHealth’s capability to sell SNPs

throughout the special enrollment period, which would aid in “prioritiz[ing] agent growth year

round.” However, the Offering Documents did not reveal that the Company’s growing usage of

SNPs, which produced “other” revenue that was not commissionable, would likewise cause a

short-term “drag” on the Company’s average LTV while also causing churn to rise. For instance,

the Offering Documents stated:

       In addition, we are increasingly adding SNPs into our marketplace from both
       existing and new carrier relationships. Unlike Medicare Advantage products,
       which can largely be sold only during the Medicare annual enrollment period and
       open enrollment period, SNPs can generally be sold throughout the special
       enrollment period. As a result, we are able to maximize the value of our consumer
       interactions and marketing spend during the special enrollment period and
       prioritize agent growth year round. As we add more Medicare products and
       expand SNP offerings, we allocate more of our existing agent seat count to the
       Medicare—Internal segment from other less profitable channels, reducing the
       need to open new facilities.

                                             ***

       We were also able to utilize more agents on a year-round basis instead of during
       enrollment periods due to the addition of SNPs into our marketplace which are
       able to be sold at any time of year. Net revenues also increased in this segment
       due to the implementation of new marketing strategies to generate a greater
       number of qualified prospects and due to an increase in non-commission
       revenues.

(Emphasis added.)




                                               43
     Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 44 of 71 PageID #:44




        127.   In the risk warnings section, the Offering Documents did not reveal that the

Company had already maximized its existing business model and therefore needed to quickly add

new insurance carriers, make significant investments, and explore an unproven business approach

in 2020. The Offering Documents also set forth vague, boilerplate discussions of hypothetical risks

stating the following, in relevant part:

        Our commission rates from carriers are either set by each carrier or negotiated
        between us and each carrier. The commission rates we are paid are, for any given
        plan for a given customer, based on a number factors [sic], including the carriers
        offering those plans, the state of residence of customers, the laws and regulations
        in the jurisdictions where the customer is located, and the customer’s previous
        Medicare enrollment history (if any). Carriers have the right to alter these
        commission rates with relatively short notice and have altered, and may in the
        future alter, the contractual relationships we have with them, including, in
        certain instances by unilateral amendment of our contracts relating to
        commission rates or otherwise. For example, CMS could reduce the amount paid
        by CMS to Medicare Advantage plans or change the regulations and/or timelines
        applicable to the Medicare Advantage program, particularly in response to the
        COVID-19 pandemic, which could result in decreased commission rates or reduce
        carrier participation in the Medicare Advantage program. Changes of this nature
        could result in reduced commissions, or could impact our relationship with such
        carriers and potentially lead to contract termination. Because revenue in the
        Medicare segments is concentrated in a relatively small number of carriers, we
        are particularly vulnerable to changes in commission rates and changes in the
        competitiveness of our carriers’ Medicare products.

(Emphasis added.)

        128.   Further, the risk warnings section of the Offering Documents stated, in pertinent

part, that:

        Commission rates are also a factor in estimating our LTVs, which are impacted
        by a variety of factors, including the particular health insurance plans chosen by
        our customers, the carriers offering those plans, our customers’ states of
        residence, the laws and regulations in those jurisdictions, the average premiums
        of plans purchased through us and healthcare reform. Any reduction in our
        average commission revenue per customer could harm our business, operating
        results and financial condition.
(Emphasis added.)




                                                44
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 45 of 71 PageID #:45




       129.    The risk factors section of the Offering Documents continued, stating:

       Our agreements with carriers to sell policies are typically terminable by our carriers
       without cause. Should we become dependent on fewer carrier relationships
       (whether as a result of the termination of carrier relationships, carrier
       consolidation or otherwise), we may become more vulnerable to adverse changes
       in our relationships with carriers, particularly in states where we distribute
       insurance from a relatively smaller number of carriers or where a small number
       of carriers dominate the market, and our business, operating results and
       financial condition could be harmed.
(Emphasis added.)

       130.    The statements referenced in ¶¶ 117-129 above were materially false and

misleading and failed to disclose material facts necessary to make the statements made not false

and misleading. Specifically, the Individual Defendants failed to disclose that: (1) the Company’s

recent revenue growth and enhanced LTV/CAC metrics highlighted in the Offering Documents

were the product of an unmaintainable business approach, i.e., significantly increased focus on

only two Medicare insurance carriers; (2) the Company had gotten the most it could have out of

the growth to be gained by focusing its business with only Humana and Anthem and, therefore,

had to substantially modify GoHealth’s business model to maintain a similar level of growth; (3)

the Company and the Individual Defendants had designed 2020 to be an “investment year” for

GoHealth, which involved substantial and fast carrier expansion in GoHealth’s Medicare business

along with a heightened dependance on non-commissionable SNPs, both of which would have

adverse effects on the Company’s key LTV metric; (4) the altered business model and the

Company’s carrier expansion had caused the Company to command smaller commission rates

until it could secure the highest permissible commission rates that GoHealth benefited from with

Humana and Anthem, adversely affecting the Company’s LTV and causing a “near-term drag” on

the Company’s average LTV; (5) the altered business model and the Company’s carrier expansion

had caused the Company to command less marketing assistance from new carriers than it could




                                                45
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 46 of 71 PageID #:46




with Humana and Anthem who sponsored the Company’s marketing efforts, adversely affecting

the Company’s LTV/CAC; (6) the Company’s supposed capability to “rapidly scale” was

materially false since GoHealth encountered adverse financial dynamics as a result, including

lower commission rates and less marketing support with new carriers; (7) to enroll a significant

amount of new consumers with GoHealth’s new insurance carrier customers, the Company had to

incur considerable expenditures such as advertising, marketing, and employee-related costs, which

were greater than normal, in consideration for lower commissions, putting pressure on the

Company’s key LTV/CAC metric and sizeable cash outlays by GoHealth during 2020; (8) as the

Company expanded its large Medicare carriers in 2020, the Company did not have sufficient

information to form precise LTV expectations for its new business; (9) the Company’s cash outlays

due to the new Medicare carriers that GoHealth had previously added and also intended to add

later in 2020 would negatively impact LTV/CAC since the Company had to incur significant

upfront costs to build up its advertising and marketing and hire more employees to produce a

sufficient amount of approved submissions at the new insurance carriers to validate its capacity to

earn maximum commissions going forward; (10) the Company faced larger churn and reduced

persistency, as well as added expenses in connection to its attempt to thwart rising churn and back

persistency, as a result of selling SNPs and new plans for new Medicare carriers since there was a

greater chance that customers that were slotted into new plans by inexperienced employees would

make a switch in the insurance market, causing lower commissions, diminished profitability, and

a “drag” on the Company’s LTV/CAC; and (11) the Company failed to maintain internal controls.

As a result of the foregoing, statements about the Company’s business, operations and prospects

were materially false and misleading and lacked a reasonable basis at all relevant times.

       The Truth Begins to Emerge While the Individual Defendants Fail to Correct the
       False and Misleading Statements




                                                46
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 47 of 71 PageID #:47




       131.    During an earnings call held by eHealth Inc. (“eHealth”) (a large competitor of the

Company) on July 23, 2020, eHealth’s leadership stated that the Medicare brokerage industry had

been facing increased churn for the first two quarters of 2020. Some of the issues that were

mentioned had impacted the entire industry. During the call, eHealth’s CEO stated that, “in the

first half of this year, we saw increased levels of Medicare Advantage plan churn compared to our

historic observations.” He also stated, in relevant part:

       On the macro side, consumers are faced with broader plan choice and multiple
       enrollment opportunities throughout the year, which is benefiting the broader MA
       [Medicare Advantage] market and increasing the market share of MA plans. At the
       same time, these dynamics have also led to more shopping and more switching by
       MA members.

(Emphasis added.)

       132.    Only about one month after the IPO, on August 19, 2020 after the market closed,

the Company reported its financial results for the fiscal period ended June 30, 2020. Although the

Company reported revenue growth for the first three months and six months of 2020 and also noted

“strong” Medicare Advantage enrollments, the Company also reported net loss of $22.9 million

for the fiscal quarter ended June 30, 2020 representing a 250% drop in the period year-over-year,

and a net loss of $23.8 million for the first six months of 2020, representing a 217% drop for the

period year-over-year.

       133.    GoHealth stated that it had added a few new insurance carriers, including national

carriers such as UnitedHealth Group and Aetna, and “multiple regional carriers.” The Company

also reported that as a percentage of revenue, commissions from carriers, which were critical to

GoHealth, decreased from 80.6% of revenue to 76% of revenue year-over-year whereas “other”

revenue grew from 19.4% of revenue to 24% of revenue year-over-year. At the same time,




                                                 47
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 48 of 71 PageID #:48




GoHealth’s marketing and advertising costs also grew 330% year-over-year to over $21 million in

for the fiscal quarter, representing about 17% of GoHealth’s total revenues for the period.

       134.    Also on August 19, 2020, GoHealth held a conference call with investors and

analysts. On the call, regarding the Company’s financial results, Defendant Jones stated that they

“came in largely as expected,” corroborating that the trends were known and began before the IPO.

Concerning increased churn, the Company established that customer persistency for the fiscal

period was consistent with the Company’s “expectations,” including, among other things: (1) that

in new markets, 90-day customer retention was “as low as 50% to 60%”; (2) that SNP customers

“exhibit lower effectuation rates and higher disenrollment rates”; and (3) “higher churn as

[Company] agents become educated and fully understand those plans” from new carriers. Notably,

Defendant Jones conceded that, “we don’t see surprises,” and the Company received customer

persistency data “in real time.”

       135.    Also during the earning call, Defendant Jones explained that the Company had

taken a “rifle-shot approach to adding new carriers” and that as GoHealth “look[ed] towards 2021,”

the Company would “have expanded coverage with many of the top carriers, including United,

Aetna, Kaiser and some other regional Blues.” Defendant Jones also stated that there was “an

initial ramp-up period for new carriers with forecasted lower LTVs as agents learn about new

plans” and that the short-term expenses would promote the Company’s long-term goals for growth.

       136.    Also on the call, Defendant Matthiesen stated that the Company’s “strategy to add

several new, large carriers” would yield “lower initial commission rates and LTVs.” Concerning

SNPs, Defendant Jones explained that SNPs “tend to have a lower LTV that pull down our average

LTV.” Also, Defendant Matthiesen stated that GoHealth’s growing usage of SNPs, resulted in

“lower LTVs,” and would “create a near-term drag on [GoHealth’s] average LTV” that would




                                                48
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 49 of 71 PageID #:49




benefit GoHealth “over time.” Defendant Matthiesen continued, stating that the Company had

carried out a “changing mix of business” in the second quarter of 2020 which would “continue to

impact [the Company’s] average LTVs[.]”

       137.    On November 11, 2020, the Company reported its financial results for the fiscal

period ended September 30, 2020. The Company reported earnings per share of negative $0.65,

which missed estimates by $0.61. Further, the Company reported that it fell short of its revenue

estimates by $6.04 million. The Company reported a revenue mix that was significantly different

than anticipated, with: (1) commission revenue fell short of analyst estimates by 32%; (2)

enterprise revenue (or “other”) was about three-times the forecasts, at $62 million versus $20.5

million; and (3) external revenue dropped 27% compared to forecasts of material growth.

       138.    The Company revealed that, as a percentage of revenue, critical commissions from

insurance carriers dropped from 73% of revenues to 62% of revenues in the fiscal period year-

over-year, while “other” revenue increased from 27% of revenues to 38% of revenues in the fiscal

period year-over-year. At the same time, GoHealth’s marketing and advertising costs swelled

121% from $28.5 million to over $62.8 million in the fiscal period year-over-year, representing

approximately 39% of GoHealth’s total revenues for the fiscal period.

       139.    On an earnings call to discuss GoHealth’s financial results for the third fiscal

quarter, Defendant Jones asserted that the Company’s platform had driven the direct sales platform

of 12 of its carrier partners. Moreover, Defendant Jones stated that, during 2020, the Company

added several sizeable insurance carriers, including UnitedHealth Group, Cigna, Aetna, and

Allwell. Also on the call, Defendant Matthiesen stated that GoHealth’s year-over-year

“[c]ommission growth and improved persistency” helped to “push [the Company’s] LTVs higher.”

However, he also explained that LTVs were “offset somewhat by the short-term drag from [the




                                               49
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 50 of 71 PageID #:50




Company’s] carrier expansion as well as [the Company’s] growing business with profitable

[SNPs.]” Defendant Matthiesen also confirmed that to the extent the Company enjoyed “strong”

persistency, it was due to the amplified “scale and effective outreach” by GoHealth’s employees,

who “ramped up their consumer engagement efforts[.]”

       140.    On December 2, 2020, the Company presented at the Evercore ISI HealthCONx

Conference. At the conference, in response to an inquiry regarding GoHealth’s LTV progression

in light of new carrier integrations, Defendant Jones disclosed that the Company had designated

2020 as an “investment year” for the Company and that as a result the Company had prepared to

face lower commissions from insurance carriers as well as “LTV compression” in 2020. Defendant

Jones further explained that GoHealth would likely not see the “upside” until 2021. Defendant

Jones stated the following, in relevant part:

       So, we anticipated 2020 to be an investment year with new carriers. If you think
       about a new carrier, there’s technology integrations, there’s understanding other
       compliance and nuances, there’s understanding all the different plan options and
       plan types and building that out. [Indiscernible] side of things. So, there’s a -- and
       we also -- when you add a new carrier, you’re typically not -- they don’t view you
       as anybody special, right? They’re going to give you just a normal commission
       level. You’ve got to prove yourself on volume and quality to move up the ranks.
       And typically, you’ll see LTV compression there because you don’t have the top
       commission rates, which we anticipated, we’ve modeled out, and we thought that
       would happen.

       As we think about where we’ve gone from a volume standpoint, we quickly rose
       through the ranks, we’ve proven ourselves, and we think there’s more upside in
       2021 from an LTV standpoint with carriers. We also know more about their
       effectuation rates, rapid disenrollment rates, things we can look at in the reporting
       because other -- every carrier is reporting is different as well.

(Emphasis added.)

       141.    Defendant Matthiesen stated that despite higher persistency, GoHealth’s plan to

add new carriers in 2020 caused a “short-term drag on LTV” and that GoHealth would not achieve




                                                50
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 51 of 71 PageID #:51




“top-level contracts” with new insurance carriers until “next year,” (2021). Defendant Matthiesen

stated the following, in relevant part:

       No. I’ll just reiterate what you said, Clint [Jones]. I think we’ve gotten questions
       around new carriers, and it’s important to understand that new carriers really are
       a short-term drag on LTV as you think about it. And again, based off of the volume
       that we’re writing here in AEP for these new carriers, we’ll be at those top-tier
       contracts, so those top-level contracts into next year, which will create more
       opportunity.

       And I think the other part of adding those carriers, while it can be a short-term
       drag on LTV, we’ve also seen, and this is what was exhibited in Q3, higher
       conviction at the point of sale by offering more choice across our carriers. So, we’re
       seeing higher effectuation rates, lower rapid disenrollment rates. And so, as we
       continue to both create that conviction at the point of sale as well as building out
       and engaging with our consumers via TeleCare and actually helping them use the
       benefits that Clint just alluded to earlier. We’re finding it’s one thing to tell
       someone that they’re in the best plan. It’s another for them to actually know it by
       using all of those benefits. And so, we’re seeing those improvements. And that’s
       what caused a little bit of the waterfall we showed in Q3 that, despite the short-
       term drag on these new carrier adds, we’re still seeing higher persistency because
       of those things I just described.

(Emphasis added.)

       142.    On December 2, 2020, the price per share of the Company’s Class A common stock

plummeted to an intra-day low of $10.01, over 52.3% lower than the price at the time of the IPO.

This precipitous decline in the price per share of the Company’s Class A common stock occurred

in under five months, while the market was rising. Specifically, during the same time, the S&P

500 grew approximately 14%.

                                  DAMAGES TO GOHEALTH

       143.    As a direct and proximate result of the Individual Defendants’ conduct, GoHealth

will lose and expend many millions of dollars.

       144.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its CEO, its CSO, and its CFO, any internal




                                                 51
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 52 of 71 PageID #:52




investigations, and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       145.    Additionally, these expenditures include, but are not limited to, excessive

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company.

       146.    As a direct and proximate result of the Individual Defendants’ conduct, GoHealth

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       147.    Plaintiff brings this action derivatively and for the benefit of GoHealth to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors, officers, and/or controlling shareholders of GoHealth, unjust

enrichment, waste of corporate assets, as well as the aiding and abetting thereof.

       148.    GoHealth is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

       149.    Plaintiff is, and has been at all relevant times, a shareholder of GoHealth. Plaintiff

will adequately and fairly represent the interests of GoHealth in enforcing and prosecuting its

rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.




                                                52
     Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 53 of 71 PageID #:53




                              DEMAND FUTILITY ALLEGATIONS

        150.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        151.    A pre-suit demand on the Board of GoHealth is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following nine individuals: Defendants

Jones, Cruz, Flanagan, Gayle, Gelber, Pramoda, Tawil, and Timm (the “Director-Defendants”)

and non-party Rahm Emmanuel (“Emmanuel” and collectively with the Director-Defendants, the

“Directors”). Plaintiff needs only to allege demand futility as to five of the nine Directors who are

on the Board at the time this action is commenced.

        152.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

        153.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.




                                                 53
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 54 of 71 PageID #:54




       154.    The Director-Defendants knew of the falsity of the misleading statements at the

time they were made as they admitted to during earning calls and presentations given following

the IPO, as described herein.

       155.    As Board members of GoHealth, charged with overseeing the Company’s affairs,

the Director-Defendants all must have had knowledge of information pertaining to the Company’s

core operations and the material events giving rise to these claims. Specifically, as Board members

of GoHealth, the Director-Defendants must have been aware of the material facts regarding the

change in its business model and the resultant negative impacts on the Company’s financial

performance, as described herein.

       156.    Therefore, the Director-Defendants each knew of the falsity of the statements and

misleading omissions detailed herein at the time such statements were made, and further failed to

exercise or recklessly disregarded their duty of oversight to stop or correct such misleading

statements and omissions.

       157.    Additional reasons that demand on Defendant Jones is futile follow. Defendant

Jones is the co-founder of GoHealth and has served as the Company’s CEO since founding in 2001

and as a Company director since 2020. He also serves as a member of the Nominating and

Corporate Governance Committee. Thus, as the Company admits, he is a non-independent

director. The Company provides Defendant Jones with his principal occupation, and he receives

handsome compensation, including $31,664,706 in 2020. As one of the Company’s top

shareholders, holding 30.2% of combined voting power in the Company, Defendant Jones

exercises significant control over the Company. As a trusted Company director and as the

Company’s CEO during the Relevant Period, he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, consciously




                                                54
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 55 of 71 PageID #:55




disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Jones signed,

and thus personally made the false and misleading statements in, the Registration Statement that

are referenced herein. Further, Defendant Jones is a defendant in the Securities Class Action. For

these reasons, too, Defendant Jones breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       158.    Additional reasons that demand on Defendant Cruz is futile follow. Defendant Cruz

is the co-founder of GoHealth and has served as the Company’s CSO and Special Advisor to the

Executive Team since 2010 and as a Company director since 2020. He also serves as the

Chairperson of the Compensation Committee. Previously, Defendant Cruz served as the

Company’s President from 2001 until 2020. Thus, as the Company admits, he is a non-independent

director. The Company provides Defendant Cruz with his principal occupation, and he receives

handsome compensation, including $32,101,235 in 2020. As one of the Company’s top

shareholders, holding 30.2% of combined voting power in the Company, Defendant Cruz exercises

significant control over the Company. As a trusted Company director and as the Company’s CSO

and Special Advisor to the Executive Team during the Relevant Period, he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Moreover, Defendant

Cruz signed, and thus personally made the false and misleading statements in, the Registration

Statement that are referenced herein. Further, Defendant Cruz is a defendant in the Securities Class

Action. Also, Defendant Cruz’s brother, Shane E. Cruz (“E. Cruz”), is employed by the Company




                                                55
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 56 of 71 PageID #:56




and serves as GoHealth’s Chief Operating Officer. E. Cruz has received handsome compensation

including approximately $12.8 million and $10.9 million in 2020 and 2019, respectively. Demand

is futile upon Defendant Cruz because he may fear retaliation against E. Cruz. For these reasons,

too, Defendant Cruz breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       159.    Additional reasons that demand on Defendant Flanagan is futile follow. Defendant

Flanagan has served as a Company director since 2020. He also serves as a member of the Audit

Committee and as a member of the Nominating and Corporate Governance Committee. He

receives handsome compensation, including $617,812 in 2020. As a member of the Audit

Committee and the Nominating and Corporate Governance Committee and as a trusted Company

director, he conducted little, if any, oversight of the Company’s engagement in the scheme to make

false and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Moreover, Defendant Flanagan signed, and thus personally made the false and

misleading statements in, the Registration Statement that are referenced herein. For these reasons,

too, Defendant Flanagan breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       160.    Additional reasons that demand on Defendant Gayle is futile follow. Defendant

Gayle has served as a Company director since 2020. She also serves as a member of the

Nominating and Corporate Governance Committee. She receives handsome compensation,

including $222,557 in 2020. As a member of the Nominating and Corporate Governance

Committee and as a trusted Company director, she conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, consciously




                                                 56
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 57 of 71 PageID #:57




disregarded her duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded her duties to protect corporate assets. Moreover, Defendant Gayle signed,

and thus personally made the false and misleading statements in, the Registration Statement that

are referenced herein. For these reasons, too, Defendant Gayle breached her fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon her

is futile and, therefore, excused.

       161.    Additional reasons that demand on Defendant Gelber is futile follow. Defendant

Gelber has served as a Company director since 2020. He also serves as a member of the

Compensation Committee and as a member of the Nominating and Corporate Governance

Committee. As a member of the Compensation Committee and the Nominating and Corporate

Governance Committee and as a trusted Company director, he conducted little, if any, oversight

of the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Gelber signed,

and thus personally made the false and misleading statements in, the Registration Statement that

are referenced herein. For these reasons, too, Defendant Gelber breached his fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       162.    Additional reasons that demand on Defendant Pramoda is futile follow. Defendant

Pramoda has served as a Company director since 2020. She also serves as the Chairperson of the

Audit Committee. She receives handsome compensation, including $322,559 in 2020. As the

Chairperson of the Audit Committee and as a trusted Company director, she conducted little, if

any, oversight of the Company’s engagement in the scheme to make false and misleading




                                                57
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 58 of 71 PageID #:58




statements, consciously disregarded her duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Moreover, Defendant Pramoda signed, and thus personally made the false and misleading

statements in, the Registration Statement that are referenced herein. For these reasons, too,

Defendant Pramoda breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       163.    Additional reasons that demand on Defendant Tawil is futile follow. Defendant

Tawil has served as a Company director since 2020. As a trusted Company director, she conducted

little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded her duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Moreover, Defendant Tawil signed, and thus personally made the false and misleading statements

in, the Registration Statement that are referenced herein. For these reasons, too, Defendant Tawil

breached her fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon her is futile and, therefore, excused.

       164.    Additional reasons that demand on Defendant Timm is futile follow. Defendant

Timm has served as a Company director since 2020. He also serves as a member of the Audit

Committee. He receives handsome compensation, including $516,180 in 2020. As a member of

the Audit Committee and as a trusted Company director, he conducted little, if any, oversight of

the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Moreover, Defendant Timm signed,

and thus personally made the false and misleading statements in, the Registration Statement that




                                                58
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 59 of 71 PageID #:59




are referenced herein. For these reasons, too, Defendant Timm breached his fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       165.    Additional reasons that demand on the Board is futile follow.

       166.    The Director-Defendants, other than Defendant Jones and Cruz, are all beholden to

Defendant Jones and Cruz by virtue of each of their 30.2% control of combined voting power in

GoHealth and because they depend on the substantial compensation they receive from GoHealth.

Moreover, Defendant Jones and Cruz faces a substantial likelihood of liability in the Securities

Class Action. As a result, the remaining Director-Defendants are unable to evaluate a demand with

independence, and, therefore, demand is excused.

       167.    Defendants Flanagan, Pramoda, and Timm (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter

alia, the integrity of the Company’s financial statements, the performance of the Company’s

internal audit function, and the Company’s compliance with applicable laws and regulations. The

Audit Committee Defendants failed to ensure the integrity of the Company’s financial statements,

as they are charged to do under the Audit Committee Charter, allowing the Company to file false

and misleading financial statements with the SEC and to fail to maintain internal controls. Thus,

the Audit Committee Defendants breached their fiduciary duties, are not disinterested, and demand

is excused as to them.

       168.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For example, Defendants Jones and




                                                59
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 60 of 71 PageID #:60




Cruz co-founded the Company together in 2001. Further, Defendants Gelber and Tawil have

served as Managing Directors of Centerbridge together, as Defendant Gelber has served in the role

since 2018 and Defendant Tawil since 2012. These conflicts of interest precluded the Director-

Defendants from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct. Thus, demand upon the Director-

Defendants would be futile.

       169.    Moreover, since, as of March 31, 2021, Centerbridge owns 121,475,638 shares of

the Company’s Class A common stock and 80,792,677 of the Company’s Class B common stock,

representing 38.5% of the combined voting power Centerbridge has significant influence over

GoHealth and the directors. Defendants Gelber and Tawil, who work as Managing Directors of

Centerbridge, have considerable influence over whether each Board member will retain their seat

on the Board in the next Board election. Thus, demand upon the Director-Defendants would be

futile since they are beholden to Defendants Gelber and Tawil.

       170.    As the Company acknowledges, Defendants Jones and Cruz exercises significant

influence over the business polices and affairs of GoHealth, including the size and composition of

the Board, any action requiring the approval of the Company’s stockholders, including the

adoption of amendments to the Company’s articles of incorporation and the approval of a merger

or sale of substantially all of the Company’s assets. The Company acknowledges that the

concentration of ownership may also delay or even prevent a change in control of the Company

and may make some transactions more difficult or impossible without the support of Defendants

Jones and Cruz. Additionally, the Company admits that the interests of Defendants Jones and Cruz

may differ from that of other individuals including GoHealth investors. As a result, the Company’s

Directors are beholden to Defendants Jones and Cruz. Defendants Jones and Cruz control 60.4%




                                               60
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 61 of 71 PageID #:61




of the Company’s combined voting power, consequently, the controlling share of the voting power

in the Company as of as of March 31, 2021. Thus, they have considerable influence over whether

each Board member will retain their seat on the Board in the next Board election.

        171.   All of the Director-Defendants breached the duty of candor by making, or causing

the Company to make, false and misleading statements regarding the Company’s business,

operations, and prospects, despite having knowledge of the falsity of those statements. The

Directors may not be indemnified for breaching the duty of candor. As a result, all of the Directors

face a substantial likelihood of liability and cannot evaluate a demand with disinterest. Therefore,

demand is futile, and thus, excused.

        172.   In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, and waste

of corporate assets. In further violation of the Code of Conduct, the Director-Defendants failed to

comply with laws and regulations, maintain the accuracy of Company records and reports, conduct

business in an honest and ethical manner, and properly report violations of the Code of Conduct.

Thus, the Director-Defendants face a substantial likelihood of liability and demand is futile as to

them.

        173.   GoHealth has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

GoHealth any part of the damages GoHealth suffered and will continue to suffer thereby. Thus,

any demand upon the Director-Defendants would be futile.




                                                 61
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 62 of 71 PageID #:62




       174.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       175.    The acts complained of herein constitute violations of fiduciary duties owed by

GoHealth’s officers and directors, and these acts are incapable of ratification.

       176.    The Director-Defendants may also be protected against personal liability for their

breaches of fiduciary duty alleged herein by directors’ and officers’ liability insurance if they

caused the Company to purchase it for their protection with corporate funds, i.e., monies belonging

to the stockholders of GoHealth. If there is a directors’ and officers’ liability insurance policy

covering the Directors, it may contain provisions that eliminate coverage for any action brought

directly by the Company against the Directors, known as, inter alia, the “insured-versus-insured

exclusion.” As a result, if the Director-Defendants were to sue themselves or certain of the officers

of GoHealth, there would be no directors’ and officers’ insurance protection. Accordingly, the

Director-Defendants cannot be expected to bring such a suit. On the other hand, if the suit is

brought derivatively, as this action is brought, such insurance coverage, if such an insurance policy

exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Director-Defendants is futile and, therefore, excused.




                                                 62
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 63 of 71 PageID #:63




       177.       If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause GoHealth to sue the Individual Defendants named herein, since, if they

did, they would face a large uninsured individual liability. Accordingly, demand is futile in that

event, as well.

       178.       Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                            FIRST CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       179.       Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       180.       Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of GoHealth’s business and affairs.

       181.       Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       182.       The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of GoHealth.

       183.       In breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

       184.       In further breach of their fiduciary duties owed to GoHealth, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading




                                                   63
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 64 of 71 PageID #:64




statements and omissions of material fact that failed to disclose that: (1) the Company’s recent

revenue growth and enhanced LTV/CAC metrics highlighted in the Offering Documents were the

product of an unmaintainable business approach, i.e., significantly increased focus on only two

Medicare insurance carriers; (2) the Company had gotten the most it could have out of the growth

to be gained by focusing its business with only Humana and Anthem and, therefore, had to

substantially modify GoHealth’s business model to maintain a similar level of growth; (3) the

Company and the Individual Defendants had designed 2020 to be an “investment year” for

GoHealth, which involved substantial and fast carrier expansion in GoHealth’s Medicare business

along with a heightened dependance on non-commissionable SNPs, both of which would have

adverse effects on the Company’s key LTV metric; (4) the altered business model and the

Company’s carrier expansion had caused the Company to command smaller commission rates

until it could secure the highest permissible commission rates that GoHealth benefited from with

Humana and Anthem, adversely affecting the Company’s LTV and causing a “near-term drag” on

the Company’s average LTV; (5) the altered business model and the Company’s carrier expansion

had caused the Company to command less marketing assistance from new carriers than it could

with Humana and Anthem who sponsored the Company’s marketing efforts, adversely affecting

the Company’s LTV/CAC; (6) the Company’s supposed capability to “rapidly scale” was

materially false since GoHealth encountered adverse financial dynamics as a result, including

lower commission rates and less marketing support with new carriers; (7) to enroll a significant

amount of new consumers with GoHealth’s new insurance carrier customers, the Company had to

incur considerable expenditures such as advertising, marketing, and employee-related costs, which

were greater than normal, in consideration for lower commissions, putting pressure on the

Company’s key LTV/CAC metric and sizeable cash outlays by GoHealth during 2020; (8) as the




                                               64
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 65 of 71 PageID #:65




Company expanded its large Medicare carriers in 2020, the Company did not have sufficient

information to form precise LTV expectations for its new business; (9) the Company’s cash outlays

due to the new Medicare carriers that GoHealth had previously added and also intended to add

later in 2020 would negatively impact LTV/CAC since the Company had to incur significant

upfront costs to build up its advertising and marketing and hire more employees to produce a

sufficient amount of approved submissions at the new insurance carriers to validate its capacity to

earn maximum commissions going forward; (10) the Company faced larger churn and reduced

persistency, as well as added expenses in connection to its attempt to thwart rising churn and back

persistency, as a result of selling SNPs and new plans for new Medicare carriers since there was a

greater chance that customers that were slotted into new plans by inexperienced employees would

make a switch in the insurance market, causing lower commissions, diminished profitability, and

a “drag” on the Company’s LTV/CAC; and (11) the Company failed to maintain internal controls.

As a result of the foregoing, statements about the Company’s business, operations and prospects

were materially false and misleading and lacked a reasonable basis at all relevant times.

       185.    The Individual Defendants also failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       186.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were




                                                  65
     Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 66 of 71 PageID #:66




available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of GoHealth’s securities.

        187.   The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of GoHealth’s

securities.

        188.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        189.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, GoHealth has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        190.   Plaintiff on behalf of GoHealth has no adequate remedy at law.

                                           SECOND CLAIM

                      Against Individual Defendants for Unjust Enrichment

        191.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        192.   By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, GoHealth.



                                                  66
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 67 of 71 PageID #:67




       193.    The Individual Defendants either benefitted financially from the improper conduct

or received bonuses, stock options, or similar compensation from GoHealth that was tied to the

performance or artificially inflated valuation of GoHealth, or received compensation that was

unjust in light of the Individual Defendants’ bad faith conduct.

       194.    Plaintiff, as a shareholder and a representative of GoHealth, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       195.    Plaintiff on behalf of GoHealth has no adequate remedy at law.

                                           THIRD CLAIM

         Derivatively Against Individual Defendants for Waste of Corporate Assets

       196.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       197.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused GoHealth to waste

valuable corporate assets, despite their involvement in the misconduct alleged herein.

       198.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       199.    Plaintiffs on behalf of GoHealth have no adequate remedy at law.

                                           FOURTH CLAIM

            Against the Defendants Jones, Cruz, Matthiesen for Contribution
           Under Section 11(f) of the Securities Act and 21D of the Exchange Act




                                                67
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 68 of 71 PageID #:68




       200.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       201.    As a result of the conduct and events alleged above, the Company has been named

as a defendant in the Securities Class Action brought on behalf of GoHealth shareholders in which

it is a joint tortfeasor in claims brought under Sections 11 and 15 of the Securities Act.

       202.    Federal law provides GoHealth with a cause of action against other alleged joint

tortfeasors under Section 11(f) of the Securities Act.

       203.    The plaintiffs in the Securities Class Action allege that the Registration Statement

for the IPO was inaccurate and misleading, contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.

       204.    GoHealth is the registrant for the IPO. The Defendants named herein were

responsible for the contents and dissemination of the Registration Statement.

       205.    As issuer of the shares, GoHealth is strictly liable to plaintiffs and the class for the

misstatements and omissions alleged in the Securities Class Action.

       206.    The plaintiffs in the Securities Class Action allege that none of the Individual

Defendants named therein made a reasonable investigation or possessed reasonable grounds for

the belief that the statements contained in the Registration Statement were true and without

omissions of any material facts and were not misleading.

       207.    Defendants Jones, Cruz, Matthiesen, because of their positions of control and

authority as officers and directors of GoHealth, were able to and did, directly and/or indirectly,

exercise control over the business and corporate affairs of GoHealth, including the wrongful acts

complained of herein and in the Securities Class Action.




                                                 68
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 69 of 71 PageID #:69




       208.     Accordingly, Defendants Jones, Cruz, Matthiesen are liable under Section 11(f) of

the Securities Act, 15 U.S.C. § 77k(f)(1), which creates a private right of action for contribution,

and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a

private right of action for contribution arising out of violations of the Securities Act.

       209.     As such, GoHealth is entitled to receive all appropriate contribution or

indemnification from Defendants Jones, Cruz, Matthiesen.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of GoHealth, and

that Plaintiff is an adequate representative of the Company;

                (b)     Declaring that each of the Individual Defendants have breached or aided

and abetted the breach of their fiduciary duties to GoHealth;

                (c)     Determining and awarding to GoHealth the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                (d)     Directing GoHealth and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect GoHealth and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and



                                                  69
    Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 70 of 71 PageID #:70




            guidelines of the Board;

                     2. a provision to permit the shareholders of GoHealth to nominate at least five

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations;

               (e)      Awarding GoHealth restitution from Individual Defendants, and each of

them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

Dated: May 19, 2021                           Respectfully submitted,

                                              /s/ Carl V. Malmstrom
                                              Carl V. Malmstrom
                                              WOLF HALDENSTEIN ADLER
                                              FREEMAN & HERZ LLC
                                              111 W. Jackson Blvd., Suite 1700
                                              Chicago, IL 60604
                                              Tel: (312) 984-0000
                                              Fax: (312) 214-3110
                                              malmstrom@whafh.com

                                              Liaison Counsel for Plaintiff

                                              Phillip Kim
                                              THE ROSEN LAW FIRM, P.A.
                                              275 Madison Avenue, 40th Floor
                                              New York, NY 11771
                                              Tel: (212) 686-1060
                                              Fax: (212) 202-3827
                                              pkim@rosenlegal.com




                                                 70
Case: 1:21-cv-02716 Document #: 1 Filed: 05/19/21 Page 71 of 71 PageID #:71



                                  Timothy Brown
                                  THE BROWN LAW FIRM, P.C.
                                  767 Third Avenue
                                  New York, NY 10017
                                  Tel: (516) 922-5427
                                  Fax: (516) 344-6204
                                  tbrown@thebrownlawfirm.net

                                  Counsel for Plaintiff




                                    71
